Exhibit 10.1
             
 
navpoint
REAL ESTATE GROUP
NavPoint Real Estate Group
Matt Call
Ph:  720-420-7530  Fax:  720-240-0762
 
 
 
 

The printed portions of this form, except differentiated additions, have been
approved by the Colorado Real Estate Commission (CBS3-8-13) (Mandatory 1-14)
THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL
AND TAX OR OTHER COUNSEL BEFORE SIGNING.
CONTRACT TO BUY AND SELL REAL ESTATE
(COMMERCIAL)
(☒ Property with No Residences)
(☐ Property with Residences-Residential Addendum Attached)
Date:   10/16/2015
AGREEMENT
1.  AGREEMENT.  Buyer, identified in § 2.1, agrees to buy, and Seller,
identified in § 2.3, agrees to sell, the Property described below on the terms
and conditions set forth in this contract (Contract).
2.  PARTIES AND PROPERTY.
2.1.  Buyer.  Buyer, NIEBUR GOLF DEVELOPMENT, LLC, a Colorado Limited Liability
Company, will take title to the Property described below as
☐ Joint Tenants  ☐ Tenants in Common  ☒Other
sole fee owner.
2.2.  Assignability and Inurement.  This Contract ☐ Is ☒ Is Not assignable by
Buyer without Seller's prior written consent.  Except as so restricted, this
Contract inures to the benefit of and is binding upon the heirs, personal
representatives, successors and assigns of the parties.
2.3.  Seller.  Seller, VENAXIS, INC. (f/k/a: AspenBio Inc or AspenBio Pharma
Inc), is the current owner of the Property described below.
2.4.  Property.  The Property is the following legally described real estate in
the County of Douglas    , Colorado:
LOT 1 BLOCK 1 BROOKSIDE BUSINESS CENTER FILING NO 5 known as No. 1585 S Perry
Street, Castle Rock, CO 80104, together with the interests, easements, rights,
benefits, improvements and attached fixtures appurtenant thereto, and all
interest of Seller in vacated streets and alleys adjacent thereto, except as
herein excluded (Property).


2.5.  Inclusions.  The Purchase Price includes the following items (Inclusions):
2.5.1.  Fixtures.  If attached to the Property on the date of this Contract, the
following items are included unless excluded under Exclusions (§ 2.6): lighting,
heating, plumbing, ventilating and air conditioning fixtures, inside telephone,
network and coaxial (cable) wiring and connecting blocks/jacks, floor coverings,
intercom systems, sprinkler systems and controls, garage door openers including
     n/a      remote controls.
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 1 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

 

--------------------------------------------------------------------------------

Other Fixtures:  n/a        
                                                                                                  
If any fixtures are attached to the Property after the date of this Contract,
such additional fixtures are also included in the Purchase Price.
2.5.2.  Personal Property.  If on the Property, whether attached or not, on the
date of this Contract, the following items are included unless excluded under
Exclusions (§ 2.6): storm windows, storm doors, window and porch shades,
awnings, blinds, screens, window coverings, curtain rods, drapery rods, heating
stoves, storage sheds and all keys.  If checked, the following are included:   ☒
Water Softeners  ☒ Smoke/Fire Detectors  ☒ Carbon Monoxide Alarms  ☒ Security
Systems  ☐ Satellite Systems (including satellite dishes).
Other Personal Property:  See
Addendum                                                                                                                                              
The Personal Property to be conveyed at Closing must be conveyed by Seller free
and clear of all taxes (except personal property taxes for the year of Closing),
liens and encumbrances, except
 n/a.  Conveyance will be by bill of sale or other applicable legal instrument.
2.5.3.  Trade Fixtures.  With respect to trade fixtures, Seller and Buyer agree
as follows:  n/a    
The Trade Fixtures to be conveyed at Closing will be conveyed by Seller free and
clear of all taxes (except personal property taxes for the year of Closing),
liens and encumbrances, except
n/a.  Conveyance will be by bill of sale or other applicable legal instrument.
2.5.4.  Parking and Storage Facilities.  ☐ Use Only ☒ Ownership of the following
facilities:   any parking spaces located within Property boundaries; and ☐ Use
Only ☐ Ownership of the following storage facilities:  n/a    .
2.6.    Exclusions.  The following items are excluded (Exclusions):  n/a      .
2.7.  Water Rights, Well Rights, Water and Sewer Taps.
☐         2.7.1.       Deeded Water Rights.  The following legally described
water rights:
n/a.  Any deeded water rights will be conveyed by a good and sufficient
n/a   deed at Closing.                      
 
☐         2.7.2.            Other Rights Relating to Water.  The following
rights relating to water not included in §§ 2.7.1, 2.7.3, 2.7.4 and 2.7.5, will
be transferred to Buyer at Closing: n/a           
 
☐          2.7.3.            Well Rights.  Seller agrees to supply required
information to Buyer about the well.  Buyer understands that if the well to be
transferred is a "Small Capacity Well" or a "Domestic Exempt Water Well" used
for ordinary household purposes, Buyer must, prior to or at Closing, complete a
Change in Ownership form  for the well.  If an existing well has not been
registered with the Colorado Division of Water Resources in the Department of
Natural Resources (Division), Buyer must complete a registration of existing
well form for the well and pay the cost of registration.  If no person will be
providing a closing service in connection with the transaction, Buyer must file
the form with the Division within sixty days after Closing.  The Well Permit #
is n/a       .
 
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 2 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
☐           2.7.4.    Water Stock Certificates:  The water stock certificates to
be transferred at Closing are as follows:  n/a  .
 
2.7.5.   Water and Sewer Taps.  Note: Buyer is advised to obtain, from the
provider, written confirmation of the amount remaining to be paid, if any, time
and other restrictions for transfer and use of the taps.
 
2.7.6.   Conveyance.  If Buyer is to receive any rights to water pursuant to
§ 2.7.2 (Other Rights Relating to Water), § 2.7.3 (Well Rights), or § 2.7.4
(Water Stock Certificates), Seller agrees to convey such rights to Buyer by
executing the applicable legal instrument at Closing.
 
3.  DATES AND DEADLINES.
Item No.
Reference
Event
Date or Deadline
1
§4.3
Alternative Earnest Money Deadline
5 Days After MEC
     
Title
   
2
§8.1
Record Title Deadline
7 Days After MEC
 
3
§8.2
Record Title Objection Deadline
14 Days After MEC
 
4
§8.3
Off-Record Title Deadline
7 Days After MEC
 
5
§8.3
Off-Record Title Objection Deadline
14 Days After MEC
 
6
§8.4
Title Resolution Deadline
30 Days After MEC
 
7
§8.6
Right of First Refusal Deadline
n/a
     
Owners' Association
   
8
§7.3
Association Documents Deadline
n/a
 
9
§7.4
Association Documents Objection Deadline
n/a
     
Seller's Property Disclosure
   
10
§10.1
Seller's Property Disclosure Deadline
n/a
     
Loan and Credit
   
11
§5.1
Loan Application Deadline
7 Days After MEC
 
12
§5.2
Loan Objection Deadline
45 Days After MEC
 
13
§5.3
Buyer's Credit Information Deadline
n/a
 
14
§5.3
Disapproval of Buyer's Credit Information Deadline
n/a
 
15
§5.4
Existing Loan Documents Deadline
n/a
 
16
§5.4
Existing Loan Documents Objection Deadline
n/a
 
17
§5.4
Loan Transfer Approval Deadline
n/a
 
18
§4.7
Seller or Private Financing Deadline
n/a
     
Appraisal
   
19
§6.2
Appraisal Deadline
40 Days After MEC
 
20
§6.2
Appraisal Objection Deadline
45 Days After MEC
     
Survey
   
21
§9.1
Current Survey Deadline
40 Days After MEC
 
22
§9.2
Current Survey Objection Deadline
45 Days After MEC
 
23
§9.3
Current Survey Resolution Deadline
50 Days After MEC
     
Inspection and Due Diligence
   
24
§10.2
Inspection Objection Deadline
45 Days After MEC
 
25
§10.3
Inspection Resolution Deadline
50 Days After MEC
 
26
§10.5
Property Insurance Objection Deadline
45 Days After MEC
 
27
§10.6
Due Diligence Documents Delivery Deadline
7 Days After MEC
 

 
 
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 3 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
 

 Item No.  Reference  Event  Date or Deadline
28
§10.6
Due Diligence Documents Objection Deadline
45 Days After MEC
 
29
§10.6
Due Diligence Documents Resolution Deadline
50 Days After MEC
 
30
§10.6
Environmental Inspection Objection Deadline
45 Days After MEC
 
31
§10.6
ADA Evaluation Objection Deadline
45 Days After MEC
 
32
§10.7
Conditional Sale Deadline
n/a
 
33
§11.1
Tenant Estoppel Statements Deadline
n/a
 
34
§11.2
Tenant Estoppel Statements Objection Deadline
n/a
     
Closing and Possession
   
35
§12.3
Closing Date
75 Days After MEC
 
36
§17
Possession Date
AT CLOSING
 
37
§17
Possession Time
AT CLOSING
 
38
§28
Acceptance Deadline Date
10/16/2015
Friday
39
§28
Acceptance Deadline Time
11:59 PM MST
 
40
n/a
n/a
n/a
 
41
n/a
n/a
n/a
 



3.1.  Applicability of Terms.  Any box checked in this Contract means the
corresponding provision applies.  Any box, blank or line in this Contract left
blank or completed with the abbreviation "N/A", or the word "Deleted" means such
provision, including any deadline, is not applicable and the corresponding
provision of this Contract to which reference is made is deleted.
The abbreviation "MEC" (mutual execution of this Contract) means the date upon
which both parties have signed this Contract.
4.                  PURCHASE PRICE AND TERMS.
4.1.  Price and Terms.  The Purchase Price set forth below is payable in U.S.
Dollars by Buyer as follows:
Item No.
Reference
Item
Amount
Amount
1
§ 4.1
Purchase Price
$4,053,000.00
 
2
§ 4.3
Earnest Money
 
$25,000.00
3
§ 4.5
New Loan
 
$3,037,500.00
4
§ 4.6
Assumption Balance
   
5
§ 4.7
Private Financing
   
6
§ 4.7
Seller Financing
   
7
n/a
n/a
   
8
n/a
n/a
   
9
4.4
Cash at Closing
 
$990,500.00
10
 
TOTAL
$4,053,000.00
$4,053,000.00



4.2.  Seller Concession.  Seller, at Closing, will credit, as directed by Buyer,
an amount of $      n/a        to assist with any or all of the following:
Buyer's closing costs (Seller Concession).  Seller Concession is in addition to
any sum Seller has agreed to pay or credit Buyer elsewhere in this Contract. 
Seller Concession will be reduced to the extent it exceeds the aggregate of what
is allowed by Buyer's lender as set forth in the Closing Statement at Closing.
4.3.  Earnest Money.  The Earnest Money set forth in this section, in the form
of Check or Wire      , will be payable to and held by Land Title Guarantee
Company, Castle Rock     (Earnest Money Holder), in its trust account, on behalf
of both Seller and Buyer.  The Earnest Money deposit must be tendered, by Buyer,
with this Contract unless the parties mutually agree to an Alternative Earnest
Money Deadline (§ 3) for its payment.  The parties authorize delivery of the
Earnest Money deposit to the company conducting the Closing (Closing Company),
if any, at or before Closing.  In the event Earnest Money Holder has agreed to
have interest on Earnest Money deposits transferred to a fund established for
the purpose of providing affordable housing to Colorado residents, Seller and
Buyer acknowledge and agree that any interest accruing on the Earnest Money
deposited with the Earnest Money Holder in this transaction will be transferred
to such fund.
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 4 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
 
4.3.1.  Alternative Earnest Money Deadline.  The deadline for delivering the
Earnest Money, if other than at the time of tender of this Contract, is as set
forth as the Alternative Earnest Money Deadline (§ 3).
4.3.2.  Return of Earnest Money.  If Buyer has a Right to Terminate and timely
terminates, Buyer is entitled to the return of Earnest Money as provided in this
Contract.  If this Contract is terminated as set forth in § 25 and, except as
provided in § 24, if the Earnest Money has not already been returned following
receipt of a Notice to Terminate, Seller agrees to execute and return to Buyer
or Broker working with Buyer, written mutual instructions (e.g., Earnest Money
Release form), within three days of Seller's receipt of such form.
4.4.  Form of Funds; Time of Payment; Available Funds.
4.4.1.  Good Funds.  All amounts payable by the parties at Closing, including
any loan proceeds, Cash at Closing and closing costs, must be in funds that
comply with all applicable Colorado laws, including electronic transfer funds,
certified check, savings and loan teller's check and cashier's check (Good
Funds).
4.4.2.  Time of Payment; Available Funds.  All funds, including the Purchase
Price to be paid by Buyer, must be paid before or at Closing or as otherwise
agreed in writing between the parties to allow disbursement by Closing Company
at Closing OR SUCH NONPAYING PARTY WILL BE IN DEFAULT.  Buyer represents that
Buyer, as of the date of this Contract, ☒ Does ☐ Does Not have funds that are
immediately verifiable and available in an amount not less than the amount
stated as Cash at Closing in § 4.1.
4.5.  New Loan.
4.5.1.  Buyer to Pay Loan Costs.  Buyer, except as provided in § 4.2, if
applicable, must timely pay Buyer's loan costs, loan discount points, prepaid
items and loan origination fees, as required by lender.
4.5.2.  Buyer May Select Financing.  Buyer may pay in cash or select financing
appropriate and acceptable to Buyer, including a different loan than initially
sought, except as restricted in § 4.5.3 or § 30 (Additional Provisions).
4.5.3.  Loan Limitations.  Buyer may purchase the Property using any of the
following types of loans:  ☒ Conventional    ☒ Other   n/a.
4.6.  Assumption.  (Omitted as inapplicable)
4.7.  Seller or Private Financing.  (Omitted as inapplicable)
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 5 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
TRANSACTION PROVISIONS
5.  FINANCING CONDITIONS AND OBLIGATIONS.
5.1.  Loan Application.  If Buyer is to pay all or part of the Purchase Price by
obtaining one or more new loans (New Loan), or if an existing loan is not to be
released at Closing, Buyer, if required by such lender, must make an application
verifiable by such lender, on or before Loan Application Deadline (§ 3) and
exercise reasonable efforts to obtain such loan or approval.
5.2.  Loan Objection.  If Buyer is to pay all or part of the Purchase Price with
a New Loan, this Contract is conditional upon Buyer determining, in Buyer's sole
subjective discretion, whether the New Loan is satisfactory to Buyer, including
its availability, payments, interest rate, terms, conditions, and cost of such
New Loan.  This condition is for the sole benefit of Buyer.  Buyer has the Right
to Terminate under § 25.1, on or before Loan Objection Deadline (§ 3), if the
New Loan is not satisfactory to Buyer, in Buyer's sole subjective discretion. 
IF SELLER IS NOT IN DEFAULT AND DOES NOT TIMELY RECEIVE BUYER'S WRITTEN NOTICE
TO TERMINATE, BUYER'S EARNEST MONEY WILL BE NONREFUNDABLE, except as otherwise
provided in this Contract (e.g., Appraisal, Title, Survey).
5.3.  Credit Information.  If an existing loan is not to be released at Closing,
this Contract is conditional (for the sole benefit of Seller) upon Seller's
approval of Buyer's financial ability and creditworthiness, which approval will
be at Seller's sole subjective discretion.  Accordingly: (1) Buyer must supply
to Seller by Buyer's Credit Information Deadline (§ 3), at Buyer's expense,
information and documents (including a current credit report) concerning Buyer's
financial, employment and credit condition; (2) Buyer consents that Seller may
verify Buyer's financial ability and creditworthiness; and (3) any such
information and documents received by Seller must be held by Seller in
confidence, and not released to others except to protect Seller's interest in
this transaction.  If the Cash at Closing is less than as set forth in § 4.1 of
this Contract, Seller has the Right to Terminate under § 25.1, on before
Closing.  If Seller disapproves of Buyer's financial ability or
creditworthiness, in Seller's sole subjective discretion, Seller has the Right
to Terminate under § 25.1, on or before Disapproval of Buyer's Credit
Information Deadline (§ 3).
5.4.  Existing Loan Review.  If an existing loan is not to be released at
Closing, Seller must deliver copies of the loan documents (including note, deed
of trust, and any modifications) to Buyer by Existing Loan Documents Deadline
(§ 3).  For the sole benefit of Buyer, this Contract is conditional upon Buyer's
review and approval of the provisions of such loan documents.  Buyer has the
Right to terminate under § 25.1, on or before Existing Loan Documents Objection
Deadline (§ 3), based on any unsatisfactory provision of such loan documents, in
Buyer's sole subjective discretion.  If the lender's approval of a transfer of
the Property is required, this Contract is conditional upon Buyer's obtaining
such approval without change in the terms of such loan, except as set forth in
§ 4.6.  If lender's approval is not obtained by Loan Transfer Approval Deadline
(§ 3), this Contract will terminate on such deadline.  Seller has the Right to
Terminate under § 25.1, on or before Closing, in Seller's sole subjective
discretion, if Seller is to be released from liability under such existing loan
and Buyer does not obtain such compliance as set forth in § 4.6.
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 6 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
6.  APPRAISAL PROVISIONS.
6.1.  Lender Property Requirements.  If the lender imposes any requirements or
repairs (Requirements) to be made to the Property (e.g., roof repair,
repainting), beyond those matters already agreed to by Seller in this Contract,
Seller has the Right to Terminate under § 25.1, (notwithstanding § 10 of this
Contract), on or before three days following Seller's receipt of the
Requirements, based on any unsatisfactory Requirements, in Seller's sole
subjective discretion.  Seller's Right to Terminate in this § 6.1 does not apply
if, on or before any termination by Seller pursuant to this § 6.1: (1) the
parties enter into a written agreement regarding the Requirements; or (2) the
Requirements have been completed; or (3) the satisfaction of the Requirements is
waived in writing by Buyer.
6.2.  Appraisal Condition.  The applicable Appraisal provision set forth below
applies to the respective loan type set forth in § 4.5.3, or if a cash
transaction (i.e. no financing), § 6.2.1 applies.
6.2.1.  Conventional/Other.  Buyer has the sole option and election to terminate
this Contract if the Property's valuation, determined by an appraiser engaged on
behalf of Buyer or Buyer's Lender    , is less than the Purchase Price.  The
appraisal must be received by Buyer or Buyer's lender on or before Appraisal
Deadline (§ 3).  Buyer has the Right to Terminate under § 25.1, on or before
Appraisal Objection Deadline (§ 3), if the Property's valuation is less than the
Purchase Price and Seller's receipt of either a copy of such appraisal or
written notice from lender that confirms the Property's valuation is less than
the Purchase Price.  This § 6.2.1 is for the sole benefit of Buyer.
6.3.  Cost of Appraisal.  Cost of any appraisal to be obtained after the date of
this Contract must be timely paid by ☒ Buyer ☐ Seller.  The cost of the
appraisal may include any and all fees paid to the appraiser, appraisal
management company, lender's agent or all three.
7.  OWNERS' ASSOCIATION.  This Section is applicable if the Property is located
within a Common Interest Community and subject to such declaration.
7.1.  Owners' Association Documents.  Owners' Association Documents (Association
Documents) consist of the following:
7.1.1.  All Owners' Association declarations, articles of incorporation, bylaws,
articles of organization, operating agreements, rules and regulations, party
wall agreements;
7.1.2.  Minutes of most recent annual owners' meeting;
7.1.3.  Minutes of any directors' or managers' meetings during the six-month
period immediately preceding the date of this Contract.  If none of the
preceding minutes exist, then the most recent minutes, if any (§§ 7.1.1, 7.1.2
and 7.1.3, collectively, Governing Documents); and
7.1.4.  The most recent financial documents which consist of: (1) annual and
most recent balance sheet, (2) annual and most recent income and expenditures
statement, (3) annual budget, (4) reserve study, and (5) notice of unpaid
assessments, if any (collectively, Financial Documents).
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 7 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

 

--------------------------------------------------------------------------------

 
 
7.2.  Common Interest Community Disclosure.  THE PROPERTY IS LOCATED WITHIN A
COMMON INTEREST COMMUNITY AND IS SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY. 
THE OWNER OF THE PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNERS'
ASSOCIATION FOR THE COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND
REGULATIONS OF THE ASSOCIATION.  THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS WILL IMPOSE FINANCIAL OBLIGATIONS UPON THE OWNER OF THE PROPERTY,
INCLUDING AN OBLIGATION TO PAY ASSESSMENTS OF THE ASSOCIATION.  IF THE OWNER
DOES NOT PAY THESE ASSESSMENTS, THE ASSOCIATION COULD PLACE A LIEN ON THE
PROPERTY AND POSSIBLY SELL IT TO PAY THE DEBT.  THE DECLARATION, BYLAWS, AND
RULES AND REGULATIONS OF THE COMMUNITY MAY PROHIBIT THE OWNER FROM MAKING
CHANGES TO THE PROPERTY WITHOUT AN ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A
COMMITTEE OF THE ASSOCIATION) AND THE APPROVAL OF THE ASSOCIATION.  PURCHASERS
OF PROPERTY WITHIN THE COMMON INTEREST COMMUNITY SHOULD INVESTIGATE THE
FINANCIAL OBLIGATIONS OF MEMBERS OF THE ASSOCIATION.  PURCHASERS SHOULD
CAREFULLY READ THE DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND
REGULATIONS OF THE ASSOCIATION.
7.3.  Association Documents to Buyer.
☐            7.3.1.    Seller to Provide Association Documents.  Seller will
cause the Association Documents to be provided to Buyer, at Seller's expense, on
or before Association Documents Deadline (§ 3).
 
☐            7.3.2.      Seller Authorizes Association.  Seller authorizes the
Association to provide the Association Documents to Buyer, at Seller's expense.
    
    
 
              7.3.3.      Seller's Obligation.  Seller's obligation to provide
the Association Documents is fulfilled upon Buyer's receipt of the Association
Documents, regardless of who provides such documents.  Note:  If neither box in
this § 7.3 is checked, the provisions of § 7.3.1 apply.
 
      7.4.  Conditional on Buyer's Review.  Buyer has the right to review the
Association Documents.  Buyer has the Right to Terminate under § 25.1, on or
before Association Documents Objection Deadline (§ 3), based on any
unsatisfactory provision in any of the Association Documents, in Buyer's sole
subjective discretion.  Should Buyer receive the Association Documents after
Association Documents Deadline (§ 3), Buyer, at Buyer's option, has the Right to
Terminate under § 25.1 by Buyer's Notice to Terminate received by Seller on or
before ten days after Buyer's receipt of the Association Documents.  If Buyer
does not receive the Association Documents, or if Buyer's Notice to Terminate
would otherwise be required to be received by Seller after Closing Date (§ 3),
Buyer's Notice to Terminate must be received by Seller on or before Closing.  If
Seller does not receive Buyer's Notice to Terminate within such time, Buyer
accepts the provisions of the Association Documents as satisfactory, and Buyer
waives any Right to Terminate under this provision, notwithstanding the
provisions of § 8.6.  (Right of First Refusal or Contract Approval).
 
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 8 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
8.  TITLE INSURANCE, RECORD TITLE AND OFF-RECORD TITLE.
8.1.  Evidence of Record Title.
☒                                        8.1.1.           Seller Selects Title
Insurance Company.  If this box is checked, Seller will select the title
insurance company to furnish the owner's title insurance policy at Seller's
expense.  On or before Record Title Deadline (§ 3), Seller must furnish to
Buyer, a current commitment for owner's title insurance policy (Title
Commitment), in an amount equal to the Purchase Price, or if this box is
checked, ☐ an Abstract of Title certified to a current date.  Seller will cause
the title insurance policy to be issued and delivered to Buyer as soon as
practicable at or after Closing.
☐                           8.1.2.            Buyer Selects Title Insurance
Company.  If this box is checked, Buyer will select the title insurance company
to furnish the owner's title insurance policy at Buyer's expense.  On or before
Record Title Deadline (§ 3), Buyer must furnish to Seller, a current commitment
for owner's title insurance policy (Title Commitment), in an amount equal to the
Purchase Price.
If neither box in § 8.1.1 or § 8.1.2 is checked, § 8.1.1 applies.
8.1.3.  Owner's Extended Coverage (OEC).  The Title Commitment ☒Will  ☐Will Not
commit to delete or insure over the standard exceptions which relate to: (1)
parties in possession, (2) unrecorded easements, (3) survey matters, (4)
unrecorded mechanics' liens, (5) gap period (effective date of commitment to
date deed is recorded), and (6) unpaid taxes, assessments and unredeemed tax
sales prior to the year of Closing (OEC).  If the title insurance company agrees
to provide an endorsement for OEC, any additional premium expense to obtain an
endorsement for OEC will be paid by ☐Buyer
☒Seller ☐One-Half by Buyer and One-Half by Seller ☐Other:  See Addendum         
 .
Note: The title insurance company may not agree to delete or insure over any or
all of the standard exceptions.
8.1.4.  Title Documents.  Title Documents consist of the following: (1) copies
of any plats, declarations, covenants, conditions and restrictions burdening the
Property, and (2) copies of any other documents (or, if illegible, summaries of
such documents) listed in the schedule of exceptions (Exceptions) in the Title
Commitment furnished to Buyer (collectively, Title Documents).
8.1.5.  Copies of Title Documents.  Buyer must receive, on or before Record
Title Deadline (§ 3), copies of all Title Documents.  This requirement pertains
only to documents as shown of record in the office of the clerk and recorder in
the county where the Property is located.  The cost of furnishing copies of the
documents required in this Section will be at the expense of the party or
parties obligated to pay for the owner's title insurance policy.
8.1.6.  Existing Abstracts of Title.  Seller must deliver to Buyer copies of any
abstracts of title covering all or any portion of the Property (Abstract of
Title) in Seller's possession on or before Record Title Deadline (§ 3).
8.2.  Record Title.  Buyer has the right to review and object to the Abstract of
Title or Title Commitment and any of the Title Documents as set forth in § 8.4
(Right to Object to Title, Resolution) on or before Record Title Objection
Deadline (§ 3).  Buyer's objection may be based on any unsatisfactory form or
content of Title Commitment or Abstract of Title, notwithstanding § 13, or any
other unsatisfactory title condition, in Buyer's sole subjective discretion.  If
the Abstract of Title, Title Commitment or Title Documents are not received by
Buyer on or before the Record Title Deadline (§ 3), or if there is an
endorsement to the Title Commitment that adds a new Exception to title, a copy
of the new Exception to title and the modified Title Commitment will be
delivered to Buyer.  Buyer has until the earlier of Closing or ten days after
receipt of such documents by Buyer to review and object to: (1) any required
Title Document not timely received by Buyer, (2) any change to the Abstract of
Title, Title Commitment or Title Documents, or (3) any endorsement to the Title
Commitment.  If Seller receives Buyer's Notice to Terminate or Notice of Title
Objection, pursuant to this § 8.2 (Record Title), any title objection by Buyer
is governed by the provisions set forth in § 8.4 (Right to Object to Title,
Resolution).  If Seller has fulfilled all Seller's obligations, if any, to
deliver to Buyer all documents required by § 8.1 (Evidence of Record Title) and
Seller does not receive Buyer's Notice to Terminate or Notice of Title Objection
by the applicable deadline specified above, Buyer accepts the condition of title
as disclosed by the Abstract of Title, Title Commitment and Title Documents as
satisfactory.
 
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 9 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
8.3.  Off-Record Title.  Seller must deliver to Buyer, on or before Off-Record
Title Deadline (§ 3), true copies of all existing surveys in Seller's possession
pertaining to the Property and must disclose to Buyer all easements, liens
(including, without limitation, governmental improvements approved, but not yet
installed) or other title matters (including, without limitation, rights of
first refusal and options) not shown by public records, of which Seller has
actual knowledge (Off-Record Matters).  Buyer has the right to inspect the
Property to investigate if any third party has any right in the Property not
shown by public records (e.g., unrecorded easement, boundary line discrepancy or
water rights).  Buyer's Notice to Terminate or Notice of Title Objection of any
unsatisfactory  condition (whether disclosed by Seller or revealed by such
inspection, notwithstanding § 8.2 and § 13), in Buyer's sole subjective
discretion, must be received by Seller on or before Off-Record Title Objection
Deadline (§ 3).  If an Off-Record Matter is received by Buyer after the
Off-Record Title Deadline (§ 3), Buyer has until the earlier of Closing or ten
days after receipt by Buyer to review and object to such Off-Record Matter.  If
Seller receives Buyer's Notice to Terminate or Notice of Title Objection
pursuant to this § 8.3 (Off-Record Title), any title objection by Buyer and this
Contract are governed by the provisions set forth in § 8.4 (Right to Object to
Title, Resolution).  If Seller does not receive Buyer's Notice to Terminate or
Notice of Title Objection by the applicable deadline specified above, Buyer
accepts title subject to such rights, if any, of third parties of which Buyer
has actual knowledge.
8.4.  Right to Object to Title, Resolution.  Buyer's right to object to any
title matters includes, but is not limited to those matters set forth in §§ 8.2
(Record Title), 8.3 (Off-Record Title) and 13 (Transfer of Title), in Buyer's
sole subjective discretion.  If Buyer objects to any title matter, on or before
the applicable deadline, Buyer has the following options:
8.4.1.  Title Objection, Resolution.  If Seller receives Buyer's written notice
objecting to any  title matter (Notice of Title Objection) on or before the
applicable deadline, and if Buyer and Seller have not agreed to a written
settlement thereof on or before Title Resolution Deadline (§ 3), this Contract
will terminate on the expiration of Title Resolution Deadline (§ 3), unless
Seller receives Buyer's written withdrawal of Buyer's Notice of Title Objection
(i.e., Buyer's written notice to waive objection to such items and waives the
Right to Terminate for that reason), on or before expiration of Title Resolution
Deadline (§ 3).  If either the Record Title Deadline or the Off-Record Title
Deadline, or both, are extended to the earlier of Closing or ten days after
receipt of the applicable documents by Buyer, pursuant to § 8.2 (Record Title)
or § 8.3 (Off-Record Title), the Title Resolution Deadline also will be
automatically extended to the earlier of Closing or fifteen days after Buyer's
receipt of the applicable documents; or
 
 
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 10 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

 
 

--------------------------------------------------------------------------------

 
 
8.4.2.  Title Objection, Right to Terminate.  Buyer may exercise the Right to
Terminate under § 25.1, on or before the applicable deadline, based on any
unsatisfactory title matter, in Buyer's sole subjective discretion.
8.5.  Special Taxing Districts.  SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO
GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL
TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH DISTRICTS.  PROPERTY OWNERS IN
SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED MILL LEVIES AND TAX TO
SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE
INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN
INCREASE IN MILL LEVIES.  BUYERS SHOULD INVESTIGATE THE SPECIAL TAXING DISTRICTS
IN WHICH THE PROPERTY IS LOCATED BY CONTACTING THE COUNTY TREASURER, BY
REVIEWING THE CERTIFICATE OF TAXES DUE FOR THE PROPERTY, AND BY OBTAINING
FURTHER INFORMATION FROM THE BOARD OF COUNTY COMMISSIONERS, THE COUNTY CLERK AND
RECORDER, OR THE COUNTY ASSESSOR.
Buyer has the Right to Terminate under § 25.1, on or before Off-Record Title
Objection Deadline (§ 3), based on any unsatisfactory effect of the Property
being located within a special taxing district, in Buyer's sole subjective
discretion.
8.6.  Right of First Refusal or Contract Approval.  If there is a right of first
refusal on the Property or a right to approve this Contract, Seller must
promptly submit this Contract according to the terms and conditions of such
right.  If the holder of the right of first refusal exercises such right or the
holder of a right to approve disapproves this Contract, this Contract will
terminate.  If the right of first refusal is waived explicitly or expires, or
the Contract is approved, this Contract will remain in full force and effect. 
Seller must promptly notify Buyer in writing of the foregoing.  If expiration or
waiver of the right of first refusal or approval of this Contract has not
occurred on or before Right of First Refusal Deadline (§ 3), this Contract will
then terminate.
8.7.  Title Advisory.  The Title Documents affect the title, ownership and use
of the Property and should be reviewed carefully.  Additionally, other matters
not reflected in the Title Documents may affect the title, ownership and use of
the Property, including, without limitation, boundary lines and encroachments,
set-back requirements, area, zoning, building code violations, unrecorded
easements and claims of easements, leases and other unrecorded agreements, water
on or under the Property, and various laws and governmental regulations
concerning land use, development and environmental matters.  The surface estate
may be owned separately from the underlying mineral estate, and transfer of the
surface estate does not necessarily include transfer of the mineral rights or
water rights.  Third parties may hold interests in oil, gas, other minerals,
geothermal energy or water on or under the Property, which interests may give
them rights to enter and use the Property.  Such matters, and others, may be
excluded from or not covered by the owner's title insurance policy.  Buyer is
advised to timely consult legal counsel with respect to all such matters as
there are strict time limits provided in this Contract [e.g., Record Title
Objection Deadline (§ 3) and Off-Record Title Objection Deadline (§ 3)].
9.  CURRENT SURVEY REVIEW.
9.1.  Current Survey Conditions.  If the box in § 9.1.1 or § 9.1.2 is checked,
Buyer, the issuer of the Title Commitment or the provider of the opinion of
title if an Abstract of Title, and Buyer or Buyer's Lender    will receive
Improvement Location Certificate, Improvement Survey Plat or other form of
survey set forth in § 9.1.2 (collectively, Current Survey), on or before Current
Survey Deadline (§ 3).  The Current Survey will be certified by the surveyor to
all those who are to receive the Current Survey.
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 11 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
☐          9.1.1.          Improvement Location Certificate.  If the box in this
§ 9.1.1 is checked, ☐Seller  ☒Buyer will order or provide, and pay, on or before
Closing, the cost of an Improvement Location Certificate.
 
☒                              9.1.2.               Other Survey.  If the box in
this § 9.1.2 is checked, a Current Survey, other than an Improvement Location
Certificate, will be an ☐Improvement Survey Plat or ☒ALTA Survey.  The parties
agree that payment of the cost of the Current Survey and obligation to order or
provide the Current Survey as follows:
 
Buyer to order and pay for a Survey as required by Buyer's lender and/or title
company.  
9.2.  Current Survey Objection.  Buyer has the right to review and object to the
Current Survey.  If the Current Survey is not timely received by Buyer or is
unsatisfactory to Buyer, in Buyer's sole subjective discretion, Buyer may, on or
before Current Survey Objection Deadline (§ 3), notwithstanding § 8.3 or § 13:
9.2.1.  Notice to Terminate.  Notify Seller in writing that this Contract is
terminated; or
9.2.2.  Current Survey Objection.  Deliver to Seller a written description of
any matter that was to be shown or is shown in the Current Survey that is
unsatisfactory and that Buyer requires Seller to correct.
9.3.  Current Survey Resolution.  If a Current Survey Objection is received by
Seller, on or before Current Survey Objection Deadline (§ 3), and if Buyer and
Seller have not agreed in writing to a settlement thereof on or before Current
Survey Resolution Deadline (§ 3), this Contract will terminate on the Current
Survey Resolution Deadline (§ 3), unless Seller receives Buyer's written
withdrawal of the Current Survey Objection before such termination, i.e., on or
before expiration of Current Survey Resolution Deadline (§ 3).
DISCLOSURE, INSPECTION AND DUE DILIGENCE
10.  PROPERTY DISCLOSURE, INSPECTION, INDEMNITY, INSURABILITY AND DUE DILIGENCE.
10.1.  Seller's Property Disclosure.  On or before Seller's Property Disclosure
Deadline (§ 3), Seller agrees to deliver to Buyer the most current version of
the applicable Colorado Real Estate Commission's Seller's Property Disclosure
form completed by Seller to Seller's actual knowledge, current as of the date of
this Contract.  SEE ADDENDUM.
10.2.  Inspection Objection.  Unless otherwise provided in this Contract, Buyer
acknowledges that Seller is conveying the Property to Buyer in an "as is"
condition, "where is" and "with all faults." Colorado law requires that Seller
disclosure to Buyer any latent defects actually known by Seller.  Disclosure of
latent defects must be in writing.  Buyer, acting in good faith, has the right
to have inspections (by one or more third parties, personally or both) of the
Property and Inclusions (Inspection), at Buyer's expense.  If (1) the physical
condition of the Property, including, but not limited to, the roof, walls,
structural integrity of the Property, the electrical, plumbing, HVAC and other
mechanical systems of the Property, (2) the physical condition of the
Inclusions, (3) service to the Property (including utilities and communication
services), systems and components of the Property (e.g. heating and plumbing),
(4) any proposed or existing transportation project, road, street or highway, or
(5) any other activity, odor or noise (whether on or off the Property) and its
effect or expected effect on the Property or its occupants is unsatisfactory, in
Buyer's sole subjective discretion, Buyer may, on or before Inspection Objection
Deadline (§ 3):
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 12 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
10.2.1.  Notice to Terminate.  Notify Seller in writing that this Contract is
terminated; or
10.2.2.  Inspection Objection.  Deliver to Seller a written description of any
unsatisfactory physical condition that Buyer requires Seller to correct.
10.3.  Inspection Resolution.  If an Inspection Objection is received by Seller,
on or before Inspection Objection Deadline (§ 3), and if Buyer and Seller have
not agreed in writing to a settlement thereof on or before Inspection Resolution
Deadline (§ 3), this Contract will terminate on Inspection Resolution Deadline
(§ 3) unless Seller receives Buyer's written withdrawal of the Inspection
Objection before such termination, i.e., on or before expiration of Inspection
Resolution Deadline (§ 3).
10.4.  Damage, Liens and Indemnity.  Buyer, except as otherwise provided in this
Contract or other written agreement between the parties, is responsible for
payment for all inspections, tests, surveys, engineering reports, or other
reports performed at Buyer's request (Work) and must pay for any damage that
occurs to the Property and Inclusions as a result of such Work.  Buyer must not
permit claims or liens of any kind against the Property for Work performed on
the Property.  Buyer agrees to indemnify, protect and hold Seller harmless from
and against any liability, damage, cost or expense incurred by Seller and caused
by any such Work, claim, or lien.  This indemnity includes Seller's right to
recover all costs and expenses incurred by Seller to defend against any such
liability, damage, cost or expense, or to enforce this section, including
Seller's reasonable attorney fees, legal fees and expenses.  The provisions of
this section survive the termination of this Contract.  This § 10.4 does  not
apply to items performed pursuant to an Inspection Resolution.
10.5.  Insurability.  Buyer has the right to review and object to the
availability, terms and conditions of and premium for property insurance
(Property Insurance).  Buyer has the Right to Terminate under § 25.1, on or
before Property Insurance Objection Deadline (§ 3), based on any unsatisfactory
provision of the Property Insurance, in Buyer's sole subjective discretion.
10.6.  Due Diligence.
10.6.1.  Due Diligence Documents.  If the respective box is checked, Seller
agrees to deliver copies of the following documents and information pertaining
to the Property (Due Diligence Documents) to Buyer on or before Due Diligence
Documents Delivery Deadline (§ 3):
☐                  10.6.1.1.                   All contracts relating to the
operation, maintenance and management of the Property;
 
☐                  10.6.1.2.                            Property tax bills for
the last 2 years;
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 13 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
☐                10.6.1.3.                   As-built construction plans to the
Property and the tenant improvements, including architectural, electrical,
mechanical, and structural systems, engineering reports, and permanent
Certificates of Occupancy, to the extent now available;
 
☐                10.6.1.4.                            A list of all Inclusions
to be conveyed to Buyer;
 
☐                10.6.1.5.                            Operating statements for
the past 2 years;
 
☐                10.6.1.6.                            A rent roll accurate and
correct to the date of this Contract;
 
☐                10.6.1.7.                            All current leases,
including any amendments or other occupancy agreements, pertaining to the
Property.  Those leases or other occupancy agreements pertaining to the Property
that survive Closing are as follows (Leases):  n/a  
 
☐                10.6.1.8.                            A schedule of any tenant
improvement work Seller is obligated to complete but has not yet been completed
and capital improvement work either scheduled or in process on the date of this
Contract;
 
☐                10.6.1.9.                            All insurance policies
pertaining to the Property and copies of any claims which have been made for the
past n/a years;
 
☐                10.6.1.10.                 Soils reports, Surveys and
engineering reports or data pertaining to the Property (if not delivered earlier
under § 8.3);
 
☐                10.6.1.11.                 Any and all existing documentation
and reports regarding Phase I and II environmental reports, letters, test
results, advisories, and similar documents respective to the existence or
nonexistence of asbestos, PCB transformers, or other toxic hazardous or
contaminated substances, and/or underground storage tanks and/or radon gas.  If
no reports are in Seller's possession or known to Seller, Seller warrants that
no such reports are in Seller's possession or known to Seller;
 
☐                10.6.1.12.                Any Americans with Disabilities Act
reports, studies or surveys concerning the compliance of the Property with said
Act;
 
☐                10.6.1.13.                All permits, licenses and other
building or use authorizations issued by any governmental authority with
jurisdiction over the Property and written notices of any violation of any such
permits, licenses or use authorizations, if any; and
 
☒                                                       10.6.1.14.                
Other documents and information:
Seller to provide to Buyer all Due Diligence Documents currently in Seller`s
possession.
10.6.2.  Due Diligence Documents Review and Objection.  Buyer has the right to
review and object to Due Diligence Documents.  If the Due Diligence Documents
are not supplied to Buyer or are unsatisfactory in Buyer's sole subjective
discretion, Buyer, may, on or before Due Diligence Documents Objection Deadline
(§ 3):
10.6.2.1  Notice to Terminate.  Notify Seller in writing that this Contract is
terminated; or
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 14 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
10.6.2.2  Due Diligence Documents Objection.  Deliver to Seller a written
description of any unsatisfactory Due Diligence Documents that Buyer requires
Seller to correct.
 
10.6.3.  Due Diligence Documents Resolution.  If a Due Diligence Documents
Objection is received by Seller, on or before Due Diligence Documents Objection
Deadline (§ 3), and if Buyer and Seller have not agreed in writing to a
settlement thereof on or before Due Diligence Documents Resolution Deadline
(§ 3), this Contract will terminate on Due Diligence Documents Resolution
Deadline (§ 3) unless Seller receives Buyer's written withdrawal of the Due
Diligence Documents Objection before such termination, i.e., on or before
expiration of Due Diligence Documents Resolution Deadline (§ 3).
 
10.6.4.  Zoning.  Buyer has the Right to Terminate under § 25.1, on or before
Due Diligence Documents Objection Deadline (§ 3), based on any unsatisfactory
zoning and any use restrictions imposed by any governmental agency with
jurisdiction over the Property, in Buyer's sole subjective discretion.
10.6.5.  Due Diligence - Environmental, ADA.  Buyer has the right to obtain
environmental inspections of the Property including Phase I and Phase II
Environmental Site Assessments, as applicable.  ☐Seller ☒Buyer will order or
provide ☒ Phase I Environmental Site Assessment, ☐ Phase II Environmental Site
Assessment (compliant with ASTM E1527-05 standard practices for Environmental
Site Assessments) and/or ☐ n/a        , at the expense of ☐Seller ☒Buyer
(Environmental Inspection).  In addition, Buyer, at Buyer's expense, may also
conduct an evaluation whether the Property  complies with the Americans with
Disabilities Act (ADA Evaluation).  All such inspections and evaluations must be
conducted at such times as are mutually agreeable to minimize the interruption
of Seller's and any Seller's tenants' business uses of the Property, if any.
If Buyer's Phase I Environmental Site Assessment recommends a Phase II
Environmental Site Assessment, the Environmental Inspection Objection Deadline
(§ 3) will be extended by 0 days (Extended Environmental Inspection objection
Deadline) and if such Extended Environmental Inspection Objection Deadline
extends beyond the Closing Date (§ 3), the Closing Date (§ 3) will be extended a
like period of time.  In such event, ☐Seller ☒Buyer must pay the cost for such
Phase II Environmental Site Assessment. SEE ADDENDUM.
Notwithstanding Buyer's right to obtain additional environmental inspections of
the Property in this § 10.6.5, Buyer has the Right to Terminate under § 25.1, on
or before Environmental Inspection Objection Deadline (§ 3), or if applicable
the Extended Environmental Inspection Objection Deadline, based on any
unsatisfactory results of Environmental Inspection, in Buyer's sole subjective
discretion.
Buyer has the Right to Terminate under § 25.1, on or before ADA Evaluation
Objection Deadline (§ 3), based on any unsatisfactory ADA Evaluation, in Buyer's
sole subjective discretion.
10.7.  Conditional Upon Sale of Property.  This Contract is conditional upon the
sale and closing of that certain property owned by Buyer and commonly known
as  n/a  .  Buyer has the Right to Terminate under § 25.1 effective upon
Seller's receipt of Buyer's Notice to Terminate on or before Conditional Sale
Deadline (§ 3) if such property is not sold and closed by such deadline.  This
§ 10.7 is for the sole benefit of Buyer.  If Seller does not receive Buyer's
Notice to Terminate on or before Conditional Sale Deadline (§ 3), Buyer waives
any Right to Terminate under this provision.
 
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 15 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

10.8.  Existing Leases; Modification of Existing Leases; New Leases.  Seller
states that none of the Leases to be assigned to the Buyer at the time of
Closing contain any rent concessions, rent reductions or rent abatements except
as disclosed in the Lease or other writing received by Buyer.  Seller will not
amend, alter, modify, extend or cancel any of the Leases nor will Seller enter
into any new leases affecting the Property without the prior written consent of
Buyer, which consent will not be unreasonably withheld or delayed.
11.  TENANT ESTOPPEL STATEMENTS.
11.1.  Tenant Estoppel Statements Conditions.  Buyer has the right to review and
object to any Estoppel Statements.  Seller must obtain and deliver to Buyer on
or before Tenant Estoppel Statements Deadline (§ 3), statements in a form and
substance reasonably acceptable to Buyer, from each occupant or tenant at the
Property (Estoppel Statement) attached to a copy of the Lease stating:
11.1.1.  The commencement date of the Lease and scheduled termination date of
the Lease;
11.1.2.  That said Lease is in full force and effect and that there have been no
subsequent modifications or amendments;
11.1.3.  The amount of any advance rentals paid, rent concessions given, and
deposits paid to Seller;
11.1.4.  The amount of monthly (or other applicable period) rental paid to
Seller;
11.1.5.  That there is no default under the terms of said Lease by landlord or
occupant; and
11.1.6.  That the Lease to which the Estoppel is attached is a true, correct and
complete copy of the Lease demising the premises it describes.
11.2.  Tenant Estoppel Statements Objection.  Buyer has the Right to Terminate
under § 25.1, on or before Tenant Estoppel Statements Objection Deadline (§ 3),
based on any unsatisfactory Estoppel Statement, in Buyer's sole subjective
discretion, or if Seller fails to deliver the Estoppel Statements on or before
Tenant Estoppel Statements Deadline (§ 3).  Buyer also has the unilateral right
to waive any unsatisfactory Estoppel Statement.
CLOSING PROVISIONS
12.  CLOSING DOCUMENTS, INSTRUCTIONS AND CLOSING.
12.1.  Closing Documents and Closing Information.  Seller and Buyer will
cooperate with the Closing Company to enable the Closing Company to prepare and
deliver documents required for Closing to Buyer and Seller and their designees. 
If Buyer is obtaining a new loan to purchase the Property, Buyer acknowledges
Buyer's lender is required to provide the Closing Company, in a timely manner,
all required loan documents and financial information concerning Buyer's new
loan.  Buyer and Seller will furnish any additional information and documents
required by Closing Company that will be necessary to complete this
transaction.  Buyer and Seller will sign and complete all customary or
reasonably required documents at or before Closing.
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 16 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
12.2.  Closing Instructions.  Colorado Real Estate Commission's Closing
Instructions ☐Are  ☒Are Not executed with this Contract.
12.3.  Closing.  Delivery of deed from Seller to Buyer will be at closing
(Closing).  Closing will be on the date specified as the Closing Date (§ 3) or
by mutual agreement at an earlier date.  The hour and place of Closing will be
as designated by Mutual Agreement    .
12.4.  Disclosure of Settlement Costs.  Buyer and Seller acknowledge that costs,
quality, and extent of service vary between different settlement service
providers (e.g., attorneys, lenders, inspectors and title companies).
13.  TRANSFER OF TITLE.  Subject to tender of payment at Closing as required
herein and compliance by Buyer with the other terms and provisions hereof,
Seller must execute and deliver a good and sufficient Special Warranty     deed
to Buyer, at Closing, conveying the Property free and clear of all taxes except
the general taxes for the year of Closing.  Except as provided herein, title
will be conveyed free and clear of all liens, including any governmental liens
for special improvements installed as of the date of Buyer's signature hereon,
whether assessed or not.  Title will be conveyed subject to:
13.1.  Those specific Exceptions described by reference to recorded documents as
reflected in the Title Documents accepted by Buyer in accordance with Record
Title (§ 8.2),
13.2.  Distribution utility easements (including cable TV),
13.3.  Those specifically described rights of third parties not shown by the
public records of which Buyer has actual knowledge and which were accepted by
Buyer in accordance with Off-Record Title (§ 8.3) and Current Survey Review
(§ 9),
13.4.  Inclusion of the Property within any special taxing district, and
13.5.  Other n/a    .
14.  PAYMENT OF ENCUMBRANCES.  Any encumbrance required to be paid will be paid
at or before Closing from the proceeds of this transaction or from any other
source.
15.  CLOSING COSTS, CLOSING FEE, ASSOCIATION FEES AND TAXES.
15.1.  Closing Costs.  Buyer and Seller must pay, in Good Funds, their
respective closing costs and all other items required to be paid at Closing,
except as otherwise provided herein.
15.2.  Closing Services Fee.  The fee for real estate closing services must be
paid at Closing by ☐Buyer   ☐Seller   ☒One-Half by Buyer and One-Half by
Seller   ☐Other n/a    .
15.3.  Status Letter and Record Change Fees.  Any fees incident to the issuance
of Association's statement of assessments (Status Letter) must be paid by
☐Buyer   ☐Seller   ☐One-Half by Buyer and One-Half by Seller.  ☒None.  Any
record change fee assessed by the Association including, but not limited to,
ownership record transfer fees regardless of name or title of such fee
(Association's Record Change Fee) must be paid by ☐Buyer   ☐Seller   ☐One-Half
by Buyer and One-Half by Seller   ☒None.
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 17 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
15.4.  Local Transfer Tax.  ☐ The Local Transfer Tax of n/a  % of the Purchase
Price must be paid at Closing by ☐Buyer  ☐Seller  ☐One-Half by Buyer and
One-Half by Seller  ☒None.
15.5.  Private Transfer Fee.  Private transfer fees and other fees due to a
transfer of the Property, payable at Closing, such as community association
fees, developer fees and foundation fees, must be paid at Closing by ☐Buyer 
☐Seller  ☐One-Half by Buyer and One-Half by Seller  ☒None.  The Private Transfer
fee, whether one or more, is for the following association(s): n/a     in the
total amount of __________% of the Purchase Price or $__________.
15.6.  Water Transfer Fees.  The Water Transfer Fees can change.  The fees, as
of the date of this Contract, do not exceed $ n/a     for:
☐Water Stock/Certificates   ☐Water District    ☐Augmentation Membership
☐Small Domestic Water Company    ☐ n/a and must be paid at Closing by ☐Buyer  
☐Seller   ☐One-Half by Buyer and One-Half by Seller    ☒None.
15.7.  Sales and Use Tax.  Any sales and use tax that may accrue because of this
transaction must be paid when due by ☒Buyer   ☐Seller   ☐One-Half by Buyer and
One-Half by Seller  ☐None.
16.  PRORATIONS.  The following will be prorated to the Closing Date (§ 3),
except as otherwise provided:
16.1.  Taxes.  Personal property taxes, if any, special taxing district
assessments, if any, and general real estate taxes for the year of Closing,
based on ☐ Taxes for the Calendar Year Immediately Preceding Closing  ☒ Most
Recent Mill Levy and Most Recent Assessed Valuation, or ☐ Other n/a.
16.2.  Rents.  Rents based on ☐ Rents Actually Received   ☐Accrued.  At Closing,
Seller will transfer or credit to Buyer the security deposits for all Leases
assigned, or any remainder after lawful deductions, and notify all tenants in
writing of such transfer and of the transferee's name and address.  Seller must
assign to Buyer all Leases in effect at Closing and Buyer must assume Seller's
obligations under such Leases.
16.3.  Association Assessments.  Current regular Association assessments and
dues (Association Assessments) paid in advance will be credited to Seller at
Closing.  Cash reserves held out of the regular Association Assessments for
deferred maintenance by the Association will not be credited to Seller except as
may be otherwise provided by the Governing Documents.  Buyer acknowledges that
Buyer may be obligated to pay the Association, at Closing, an amount for
reserves or working capital.  Any special assessment assessed prior to Closing
Date (§ 3) by the Association will be the obligation of ☐Buyer   ☐Seller. 
Except however, any special assessment by the Association for improvements that
have been installed as of the date of Buyer's signature hereon, whether assessed
prior to or after Closing, will be the obligation of Seller.  Seller represents
that the Association Assessments are currently payable at approximately $      
n/a   per  n/a   and that there are no unpaid regular or special assessments
against the Property except the current regular assessments and n/a.  Such
assessments are subject to change as provided in the Governing Documents. 
Seller agrees to promptly request the Association to deliver to Buyer before
Closing Date (§ 3) a current Status Letter.
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 18 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
16.4.  Other Prorations.  Water and sewer charges, propane, interest on
continuing loan, and n/a.
16.5.  Final Settlement.  Unless otherwise agreed in writing, these prorations
are final.
17.  POSSESSION.  Possession of the Property will be delivered to Buyer on
Possession Date (§ 3) at Possession Time (§ 3), subject to the Leases as set
forth in § 10.6.1.7.  n/a      
If Seller, after Closing, fails to deliver possession as specified, Seller will
be subject to eviction and will be additionally liable to Buyer for payment of
$    n/a   per day (or any part of a day notwithstanding § 18.1) from Possession
Date (§ 3) and Possession Time (§ 3) until possession is delivered.
GENERAL PROVISIONS
18.  DAY; COMPUTATION OF PERIOD OF DAYS, DEADLINE.
18.1.  Day.  As used in this Contract, the term "day" means the entire day
ending at 11:59 p.m., United States Mountain Time (Standard or Daylight Savings
as applicable).
18.2.  Computation of Period of Days, Deadline.  In computing a period of days,
when the ending date is not specified, the first day is excluded and the last
day is included, (e.g., three days after MEC).  If any deadline falls on a
Saturday, Sunday or federal or Colorado state holiday (Holiday), such deadline ☒
Will   ☐ Will Not be extended to the next day that is not a Saturday, Sunday or
Holiday.  Should neither box be checked, the deadline will not be extended.
19.      CAUSES OF LOSS, INSURANCE; DAMAGE TO INCLUSIONS AND SERVICES;
CONDEMNATION; AND WALK-THROUGH.  Except as otherwise provided in this Contract,
the Property, Inclusions or both will be delivered in the condition existing as
of the date of this Contract, ordinary wear and tear excepted.
19.1.  Causes of Loss, Insurance.  In the event the Property or Inclusions are
damaged by fire, other perils or causes of loss prior to Closing in an amount of
not more than ten percent of the total Purchase Price (Property Damage), Seller
is obligated to repair the same before Closing Date (§ 3).  Buyer has the Right
to Terminate under § 25.1, on or before Closing Date (§ 3), if the Property
Damage is not repaired before Closing Date (§ 3) or if the damage exceeds such
sum.  Should Buyer elect to carry out this Contract despite such Property
Damage, Buyer is entitled to a credit at Closing for all insurance proceeds that
were received by Seller (but not the Association, if any) resulting from such
damage to the Property and Inclusions, plus the amount of any deductible
provided for in such insurance policy.  Such credit must not exceed the Purchase
Price.  In the event Seller has not received such insurance proceeds prior to
Closing, the parties may agree to extend the Closing Date (§ 3) or, at the
option of Buyer, Seller must assign such proceeds at Closing, plus credit Buyer
the amount of any deductible provided for in such insurance policy, but not to
exceed the total Purchase Price.
19.2.  Damage, Inclusions and Services.  Should any Inclusion or service
(including utilities and communication services), system, component or fixture
of the Property (collectively Service), e.g., heating or plumbing, fail or be
damaged between the date of this Contract and Closing or possession, whichever
is earlier, then Seller is liable for the repair or replacement of such
Inclusion or Service with a unit of similar size, age and quality, or an
equivalent credit, but only to the extent that the maintenance or replacement of
such Inclusion or Service is not the responsibility of the Association, if any,
less any insurance proceeds received by Buyer covering such repair or
replacement.  If the failed or damaged Inclusion or Service is not repaired or
replaced on or before Closing or possession, whichever is earlier, Buyer has the
Right to Terminate under § 25.1, on or before Closing Date ( § 3), or, at the
option of Buyer, Buyer is entitled to a credit at Closing for the repair or
replacement of such Inclusion or Service.  Such credit must not exceed the
Purchase Price.  If Buyer receives such a credit, Seller's  right for any claim
against the Association, if any, will survive Closing.  Seller and Buyer are
aware of the existence of pre-owned home warranty programs that may be purchased
and may cover the repair or replacement of such Inclusions.
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 19 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
 
19.3.  Condemnation.  In the event Seller receives actual notice prior to
Closing that a pending condemnation action may result in a taking of all or part
of the Property or Inclusions, Seller must promptly notify Buyer, in writing, of
such condemnation action.  Buyer has the Right to Terminate under § 25.1, on or
before Closing Date (§ 3), based on such condemnation action, in Buyer's sole
subjective discretion.  Should Buyer elect to consummate this Contract despite
such diminution of value to the Property and Inclusions, Buyer is entitled to a
credit at Closing for all condemnation proceeds awarded to Seller for the
diminution in the value of the Property or Inclusions but such credit will not
include relocation benefits or expenses, or exceed the Purchase Price.
19.4.  Walk-Through and Verification of Condition.  Buyer, upon reasonable
notice, has the right to walk through the Property prior to Closing to verify
that the physical condition of the Property and Inclusions complies with this
Contract.
20.      RECOMMENDATION OF LEGAL AND TAX COUNSEL.  By signing this Contract,
Buyer and Seller acknowledge that the respective broker has advised that this
Contract has important legal consequences and has recommended the examination of
title and consultation with legal and tax or other counsel before signing this
Contract.
21.      TIME OF ESSENCE, DEFAULT AND REMEDIES.  Time is of the essence hereof. 
If any note or check received as Earnest Money hereunder or any other payment
due hereunder is not paid, honored or tendered when due, or if any obligation
hereunder is not performed or waived as herein provided, the nondefaulting party
has the following remedies:
21.1.  If Buyer is in Default:
☐                         21.1.1.     Specific Performance.  Seller may elect to
treat this Contract as canceled, in which case all Earnest Money (whether or not
paid by Buyer) will be paid to Seller and retained by Seller; and Seller may
recover such damages as may be proper; or Seller may elect to treat this
Contract as being in full force and effect and Seller has the right to specific
performance or damages, or both.
             21.1.2.     Liquidated Damages, Applicable.  This § 21.1.2 applies
unless the box in § 21.1.1. is checked.  All Earnest Money (whether or not paid
by Buyer) will be paid to Seller, and retained by Seller.  Both parties will
thereafter be released from all obligations hereunder.  It is agreed that the
Earnest Money specified in § 4.1 is LIQUIDATED DAMAGES, and not a penalty, which
amount the parties agree is fair and reasonable and (except as provided in
§§ 10.4, 22, 23 and 24), said payment of Earnest Money is SELLER'S ONLY REMEDY
for Buyer's failure to perform the obligations of this Contract.  Seller
expressly waives the remedies of specific performance and additional damages.
 
 
 
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 20 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

 

--------------------------------------------------------------------------------

 
 
21.2.  If Seller is in Default:  Buyer may elect to treat this Contract as
canceled, in which case all Earnest Money received hereunder will be returned
and Buyer may recover such damages as may be proper, or Buyer may elect to treat
this Contract as being in full force and effect and Buyer has the right to
specific performance or damages, or both.  SEE ADDENDUM.
22.      LEGAL FEES, COST AND EXPENSES.  Anything to the contrary herein
notwithstanding, in the event of any arbitration or litigation relating to this
Contract, prior to or after Closing Date (§ 3), the arbitrator or court must
award to the prevailing party all reasonable costs and expenses, including
attorney fees, legal fees and expenses.
23.      MEDIATION.  If a dispute arises relating to this Contract, prior to or
after Closing, and is not resolved, the parties must first proceed in good faith
to submit the matter to mediation.  Mediation is a process in which the parties
meet with an impartial person who helps to resolve the dispute informally and
confidentially.  Mediators cannot impose binding decisions.  The parties to the
dispute must agree, in writing, before any settlement is binding.  The parties
will jointly appoint an acceptable mediator and will share equally in the cost
of such mediation.  The mediation, unless otherwise agreed, will terminate in
the event the entire dispute is not resolved within thirty days of the date
written notice requesting mediation is delivered by one party to the other at
the party's last known address.  This section will not alter any date in this
Contract, unless otherwise agreed.
24.      EARNEST MONEY DISPUTE.  Except as otherwise provided herein, Earnest
Money Holder must release the Earnest Money following receipt of written mutual
instructions, signed by both Buyer and Seller.  In the event of any controversy
regarding the Earnest Money, Earnest Money Holder is not required to release the
Earnest Money.  Earnest Money Holder, in its sole subjective discretion, has
several options: (1) wait for any proceeding between Buyer and Seller; (2)
interplead all parties and deposit Earnest Money into a court of competent
jurisdiction, (Earnest Money Holder is entitled to recover court costs and
reasonable attorney and legal fees incurred with such action); or (3) provide
notice to Buyer and Seller that unless Earnest Money Holder receives a copy of
the Summons and Complaint or Claim (between Buyer and Seller) containing the
case number of the lawsuit (Lawsuit) within one hundred twenty days of Earnest
Money Holder's notice to the parties, Earnest Money Holder is authorized to
return the Earnest Money to Buyer.  In the event Earnest Money Holder does
receive a copy of the Lawsuit, and has not interpled the monies at the time of
any Order, Earnest Money Holder must disburse the Earnest Money pursuant to the
Order of the Court.  The parties reaffirm the obligation of Mediation (§ 23). 
This Section will survive cancellation or termination of this Contract.
25.      TERMINATION.
25.1.  Right to Terminate.  If a party has a right to terminate, as provided in
this Contract (Right to Terminate), the termination is effective upon the other
party's receipt of a written notice to terminate (Notice to Terminate), provided
such written notice was received on or before the applicable deadline specified
in this Contract.  If the Notice to Terminate is not received on or before the
specified deadline, the party with the Right to Terminate accepts the specified
matter, document or condition as satisfactory and waives the Right to Terminate
under such provision.
25.2.  Effect of Termination.  In the event this Contract is terminated, all
Earnest Money received hereunder will be returned and the parties are relieved
of all obligations hereunder, subject to §§ 10.4, 22, 23 and 24.
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 21 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
 
26.  ENTIRE AGREEMENT, MODIFICATION, SURVIVAL.  This Contract, its exhibits and
specified addenda, constitute the entire agreement between the parties relating
to the subject hereof, and any prior agreements pertaining thereto, whether oral
or written, have been merged and integrated into this Contract.  No subsequent
modification of any of the terms of this Contract is valid, binding upon the
parties, or enforceable unless made in writing and signed by the parties.  Any
right or obligation in this Contract that, by its terms, exists or is intended
to be performed after termination or Closing survives the same.
27.  NOTICE, DELIVERY, AND CHOICE OF LAW.
27.1.  Physical Delivery.  All notices must be in writing, except as provided in
§ 27.2.  Any document, including a signed document or notice from or on behalf
of Seller, and delivered to Buyer is effective when physically received by
Buyer, any signatory on behalf of Buyer, any named individual of Buyer, any
representative of Buyer, or Brokerage Firm of Broker working with Buyer (except
for delivery, after Closing, of the notice requesting mediation described in
§ 23 and except as provided in § 27.2).  Any document, including a signed
document or notice, from or on behalf of Buyer, and delivered to Seller is
effective when physically received by Seller, any signatory on behalf of Seller,
any named individual of Seller, any representative of Seller, or Brokerage Firm
of Broker working with Seller (except for delivery, after Closing, of the notice
requesting mediation described in § 23 and except as provided in § 27.2.).
27.2.  Electronic Delivery.  As an alternative to physical delivery, any
document, including a signed document or written notice may be delivered in
electronic form only by the following indicated methods:   ☐ Facsimile   ☒
E-mail   ☒ Internet.   If no box is checked, this § 27.2 is not applicable and
§ 27.1 governs notice and delivery.  Documents with original signatures will be
provided upon request of any party.
27.3.  Choice of Law.  This Contract and all disputes arising hereunder are
governed by and construed in accordance with the laws of the State of Colorado
that would be applicable to Colorado residents who sign a contract in Colorado
for property located in Colorado.
28.  NOTICE OF ACCEPTANCE, COUNTERPARTS.  This proposal will expire unless
accepted in writing, by Buyer and Seller, as evidenced by their signatures
below, and the offering party receives notice of such acceptance pursuant to
§ 27 on or before Acceptance Deadline Date (§ 3) and Acceptance Deadline Time
(§ 3).  If accepted, this document will become a contract between Seller and
Buyer.  A copy of this Contract may be executed by each party, separately, and
when each party has executed a copy thereof, such copies taken together are
deemed to be a full and complete contract between the parties.
29.  GOOD FAITH.  Buyer and Seller acknowledge that each party has an obligation
to act in good faith, including but not limited to, exercising the rights and
obligations set forth in the provisions of Financing Conditions and Obligations
(§ 5), Title Insurance, Record Title and Off-Record Title (§ 8), Current Survey
Review (§ 9) and Property Disclosure, Inspection, Indemnity, Insurability and
Due Diligence (§ 10).
ADDITIONAL PROVISIONS AND ATTACHMENTS
30.  ADDITIONAL PROVISIONS.  (The following additional provisions have not been
approved by the Colorado Real Estate Commission.)
See Addendum
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 22 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
 
31.  ATTACHMENTS.
31.1.  The following attachments are a part of this Contract:
Addendum
31.2.  The following disclosure forms are attached but are not a part of this
Contract:  n/a
SIGNATURES
 
/s/ Joe Niebur    
 
 Date:
10/16/15
 Buyer:          Niebur Golf Development, LLC, a Colorado Limited Liability
Company
                   By: Joe Niebur, Manager
 
 
 

                                                           
                       


[NOTE: If this offer is being countered or rejected, do not sign this document. 
Refer to § 32]
 

Seller:
By: /s/ Jeffrey McGonegal  
 
 Date:
10/16/2015
Venaxis, Inc. (f/k/a: AspenBio Inc or AspenBio Pharma Inc) 
By
 
 



32.  COUNTER; REJECTION.  This offer is ☐ Countered   ☐ Rejected.   Initials
only of party (Buyer or Seller) who countered or rejected offer.
END OF CONTRACT TO BUY AND SELL REAL ESTATE
33.  BROKER'S ACKNOWLEDGMENTS AND COMPENSATION DISCLOSURE.  (To be completed by
Broker working with Buyer)
Broker ☐ Does  ☒ Does Not acknowledge receipt of Earnest Money deposit and,
while not a party to the Contract, agrees to cooperate upon request with any
mediation concluded under § 23.  Broker agrees that if Brokerage Firm is the
Earnest Money Holder and, except as provided in § 24, if the Earnest Money has
not already been returned following receipt of a Notice to Terminate or other
written notice of termination, Earnest Money Holder will release the Earnest
Money as directed by the written mutual instructions.  Such release of Earnest
Money will be made within five days of Earnest Money Holder's receipt of the
executed written mutual instructions, provided the Earnest Money check has
cleared.
Broker is working with Buyer as a ☐ Buyer's Agent ☒ Seller's Agent ☐
Transaction-Broker in this transaction.  ☐ This is a Change of Status.
Brokerage Firm's compensation or commission is to be paid by ☐ Listing Brokerage
Firm ☐ Buyer  ☒ Other None.
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 23 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

--------------------------------------------------------------------------------

 
Brokerage Firm's Name:  NavPoint Real Estate Group
 
 
/s/ Matt Call 
 
 Date:
10/8/2015
Broker's Name:   Matt Call
Address:  3740 Dacoro Lane, Suite 200  Castle Rock, CO 80109
Ph: 720-420-7530     Fax: 720-240-0762     Email:  matt.call@navpointre.com
 
 

 


34.  BROKER'S ACKNOWLEDGMENTS AND COMPENSATION DISCLOSURE.  (To be completed by
Broker working with Seller)
Broker ☐ Does ☒ Does Not acknowledge receipt of Earnest Money deposit and, while
not a party to the Contract, agrees to cooperate upon request with any mediation
concluded under § 23.  Broker agrees that if Brokerage Firm is the Earnest Money
Holder and, except as provided in § 24, if the Earnest Money has not already
been returned following receipt of a Notice to Terminate or other written notice
of termination, Earnest Money Holder will release the Earnest Money as directed
by the written mutual instructions.  Such release of Earnest Money will be made
within five days of Earnest Money Holder's receipt of the executed written
mutual instructions, provided the Earnest Money check has cleared.
Broker is working with the Seller as a ☒ Seller's Agent ☐ Buyer's Agent ☐
Transaction-Broker in this transaction.  ☐ This is a Change of Status.
Brokerage Firm's compensation or commission is to be paid by ☒ Seller ☐ Buyer ☐
Other at closing.  Brokerage Firm's Name:  NavPoint Real Estate Group
 
 
Broker's

Name:
/s/ Matt Call 
 
 Date:
10/8/2015
Address:  3740 Dacoro Lane, Suite 200  Castle Rock, CO 80109
Ph: 720-420-7530     Fax: 720-240-0762     Email:  matt.call@navpointre.com
 
 

 
 
 
 
 
CBS3-8-13.  CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL)
Page 24 of 24
Buyer(s) Intials /s/ JN      
Seller(s) Intials /s/ JM     

 

--------------------------------------------------------------------------------

ADDENDUM
(1585 S. Perry Street)
THIS ADDENDUM ("Addendum") is made as of October 16, 2015, and is attached to
and forms a part of that certain Contract to Buy and Sell Real Estate
(Commercial) of even date herewith (the "Printed Form"; together with this
Addendum, hereinafter referred to as the "Contract") between VENAXIS, INC., a
Colorado corporation, as Seller, and NIEBUR GOLF DEVELOPMENT, LLC, a Colorado
limited liability company, as Buyer, for the purchase of Property located at
1585 S. Perry Street, Castle Rock, Colorado  80104.  In the event of any
conflict between the terms and provisions of the Printed Form and those of this
Addendum, the terms and provisions of this Addendum shall govern and control. 
Unless otherwise defined herein, capitalized terms used in this Addendum shall
have the meanings given to them in the Printed Form.
The following provisions are added to Section 30 of the Printed Form:
35.
At Closing, Buyer and Seller shall enter into a lease agreement substantially in
the form attached hereto as Exhibit A ("Leaseback Agreement"), whereby Seller
leases a portion of the Property (the "Leaseback Premises") from Buyer at
"market rates", commencing on the Closing Date and continuing thereafter until
terminated by either party upon sixty (60) days prior written notice to the
other; provided, however, that in no event shall either party send to the other
notice terminating the Leaseback Agreement prior to January 31, 2016.  As used
in this Contract "market rates" means what a landlord under no compulsion to
lease the Property and a tenant under no compulsion to lease the Property would
determine as rent for the term of the Leaseback as of the Closing Date, taking
into consideration the uses permitted, the quality, size, and location of the
Leaseback Premises, and the rent and other incentives, allowances and
commissions being offered for comparable buildings located in the same general
geographic area as the Property.  Within seven (7) days after MEC, Buyer shall
propose any changes desired by Buyer to the form of Leaseback Agreement attached
hereto as Exhibit A, including without limitation changes to the size of the
Leaseback Premises and the amount of rent due thereunder.  Buyer and Seller
shall thereafter negotiate in good faith to agree upon the final form and terms
of the Leaseback Agreement.  If Buyer and Seller have not agreed upon a final
form of Leaseback Agreement on or before the date that is twenty-one (21) days
after the date of this Contract, Buyer and Seller shall execute at Closing the
Leaseback Agreement in the form attached hereto as, and containing the terms set
forth in, Exhibit A.

 
36.
The following language is added to the end of Section 2.2 of the Contract:
 
Notwithstanding the foregoing, Buyer may assign or transfer its rights or
obligations under this Contract prior to the Closing Date to an affiliate of
Buyer that is owned or controlled by, or under common control with, Buyer
without the prior written consent of Seller, provided that Buyer shall have
provided written notice to Seller of such assignment at least five (5) days
prior to Closing and such entity shall have agreed in writing to be bound by the
provisions of this Contract and to perform Buyer's obligations and liabilities
hereunder and under the escrow for the sale contemplated hereunder.  Any
transfer, directly or indirectly, of any controlling partnership interest,
membership interest or other ownership interest in Buyer shall constitute an
assignment by Buyer under this Contract.  Without limitation of, and
notwithstanding anything to the contrary in, the foregoing, no assignment by
Buyer shall relieve Buyer of any of its obligations or liabilities pursuant to
this Contract.  Except as so restricted, this Contract shall inure to the
benefit of and be binding upon the heirs, personal representatives, successors
and assigns of the parties.

 
 
/s/ JN    
  /s/ JM    
 

--------------------------------------------------------------------------------

 
 
37.
Section 2.5.2 of the Contract is amended to provide that the "Other Personal
Property" conveyed by Seller to Buyer shall be the personal property, furniture,
fixtures and equipment listed on Exhibit B attached hereto, and any other
personal property left by Seller in any portion of the Building other than the
Premises after the Closing, which shall be deemed abandoned and become the
property of Buyer.

 
38.
The following language is added to the end of Section 8.1.3:
 
Buyer shall pay the cost of any endorsements other than an OEC endorsement that
are requested by Buyer.

 
 
39.
The following language is added to Section 10.6 of the Contract:
 
Buyer's may, at Buyer's sole cost and expense, perform such environmental
surveys and inspections of the Property as Buyer deems reasonably necessary,
provided, however, that notwithstanding anything in this Contract to the
contrary, Buyer shall not be permitted to perform a Phase II environmental audit
and inspection of the Property or any other form of invasive property testing
without Seller's prior written approval, which may be granted or withheld in
Seller's sole discretion.  No Phase II environmental audit or inspection shall
extend the Environmental Inspection Objection Deadline or any other deadline
hereunder.

 
 
40.
The following language is added to the end of Section 16.4 of the Contract
"Buyer agrees that all separately metered utilities to the Property will be
changed from Seller's name to Buyer's name within three (3) days after Closing."

 
41.
Section 19.1 of the Contract is amended and restated in its entirety as follows:

 
19.1.
Causes of Loss, Insurance.  In the event the Property or Inclusions are damaged
by fire, other perils or causes of loss prior to Closing in an amount of not
more than ten percent (10%) of the total Purchase Price, Seller shall be
obligated to repair the same and the Closing Date (§ 3) shall be extended to
such reasonable date selected by Seller on notice to Buyer within which such
repair may be accomplished.  In the event such damage is not repaired within the
time provided for in any such Seller's notice, or if the damage exceeds such
sum, this Contract may be terminated at the option of Buyer by delivering to
Seller written notice of termination on or before the Closing Date.  Should
Buyer elect to carry out this Contract despite such damage, Buyer shall be
entitled to a credit at Closing for all insurance proceeds that were received by
Seller (but not the Association, if any) resulting from such damage to the
Property and Inclusions, plus the amount of any deductible provided for in such
insurance policy.  Such credit shall not exceed the Purchase Price.  In the
event Seller has not received such insurance proceeds prior to Closing, then
Seller shall assign such proceeds at Closing, plus credit Buyer the amount of
any deductible provided for in such insurance policy, but not to exceed the
total Purchase Price.  Notwithstanding the foregoing, if the Property is damaged
or destroyed by casualty prior to Closing in an amount greater than ten percent
(10%) of the Purchase Price, then Seller may terminate this Agreement within ten
(10) days of such casualty by written notice to the Buyer.

 
42.
Section 19.2 of the Contract is amended and restated in its entirety as follows:
 
19.2.  Damage, Inclusions and Services.  Should any Inclusion or service
(including utilities  and communication services), system, component or fixture
of the Property (collectively Service), e.g., heating or plumbing, fail or be
damaged between the date of this Contract and Closing or possession, whichever
shall be earlier, then Seller shall be liable for the repair or replacement of
such Inclusion or Service with a unit of similar size, age and quality, or an
equivalent credit, less any insurance proceeds received by Buyer covering such
repair or replacement.  If the failed or damaged Inclusion or Service is not
repaired or replaced on or before Closing, then, at Seller's option:  (a) the
date of Closing shall be extended for such time as is necessary to complete such
repair or replacement, or (b) Seller shall provide to Buyer a credit at Closing
in such amount as is reasonably necessary to complete such repair or
replacement; provided, however, that any such credit shall not exceed the
Purchase Price.

 
 
/s/ JN    
/s/ JM    
 
Addendum, Page 2

--------------------------------------------------------------------------------

 
43.
Section 21.2 of the Contract is amended and restated in its entirety as follows:
 
21.2   If Seller is in Default.  In the event of default by Seller hereunder not
cured within ten (10) days after written notice by Buyer to Seller specifying
the nature of such default, then Buyer may either elect to treat this Contract
as canceled, in which case the Earnest Money shall be returned to Buyer,
together with an additional liquidated damage sum of $50,000.00, or to treat
this Contract as being in full force and effect and Buyer shall have the right
to specific performance.  The parties agree that, in the event Seller defaults,
the amount of damages to Buyer occasioned by such default is extremely difficult
to ascertain, and the liquidated damage amount set forth above will constitute
an adequate and appropriate amount of liquidated damages to be paid to Buyer. 
THE REMEDIES SET FORTH IN THIS § 21.2 SHALL BE THE SOLE AND EXCLUSIVE REMEDIES
OF BUYER FOR A DEFAULT BY SELLER.

 
 
44.
Section 24 of the Contract (Earnest Money Dispute) is deleted and replaced with
the following:
 
24. EARNEST MONEY DISPUTE.  Notwithstanding any termination of this Contract,
Buyer and Seller agree that, in the event of any controversy regarding the
Earnest Money held by Earnest Money Holder, unless mutual written instructions
are received by Earnest Money Holder, the Earnest Money Holder shall not be
required to take any action but may await any proceeding, or at its option and
discretion, may interplead all parties and the Earnest Money into a court of
competent jurisdiction and shall recover court costs and its reasonable attorney
fees in doing so.  This § 24 shall survive termination of this Contract.

 
 
45.
Section 25.2 of the Contract is amended and restated in its entirety as
follows: 
 
25.2            Effect of Termination.  In the event this Contract is
terminated, except as otherwise expressly set forth herein, all Earnest Money
received hereunder shall be returned and the parties shall be relieved of all
obligations hereunder, subject to the provisions of this Contract that expressly
survive termination of the Contract by its terms, including without limitation
§ 10.4.  If this Contract is terminated as provided for in § 21 or is otherwise
terminated prior to Closing, Buyer shall return to Seller all documents
delivered by Seller to Buyer in connection with this Contract, Earnest Money
Holder shall pay all of the Earnest Money to the party entitled thereto pursuant
to § 21, and, if applicable, Seller shall pay to Buyer the additional liquidated
damage sum set forth in § 21.2, after which neither party shall have any further
obligation to the other hereunder.

 
46.
For purposes of Section 27.3 of the Contract, the notices address of the parties
are:  (a) Seller, 1585 S. Perry Street, Castle Rock, Colorado  80104, Attn: 
Jeff McGonegal, Email: JMcGonegal@venaxis.com ; and (b) Buyer, 1230 Tenderfoot
Hill Rd., Suite #100, Colorado Springs, Colorado 80906, Email: 
Joe@nieburdevelopment.com .

 
 
/s/ JN  
/s/ JM  
Addendum, Page 3

--------------------------------------------------------------------------------

 
 
47.
Disclaimers and Limitations.  THE PARTIES AGREE THAT BUYER ACCEPTS THE PROPERTY
"AS IS", WITHOUT REPRESENTATIONS OR WARRANTIES OF ANY NATURE, EXPRESS OR
IMPLIED, AND BUYER HEREBY WAIVES, AND SELLER HEREBY DISCLAIMS, ALL WARRANTIES OF
ANY TYPE, EXPRESS, IMPLIED OR STATUTORY, WHETHER ARISING UNDER STATE OR FEDERAL
LAW INCLUDING, BUT NOT LIMITED TO, ANY OR ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, HABITABILITY, SUITABILITY FOR HABITATION, FITNESS OR FITNESS
FOR A PARTICULAR PURPOSE.  SELLER SPECIFICALLY DISCLAIMS, AND BUYER SPECIFICALLY
RELEASES SELLER FROM, ANY LIABILITY FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES TO
ANY PERSON OR THE PROPERTY OR ANY OTHER REAL OR PERSONAL PROPERTY RESULTING FROM
A DEFECT OR ANY OTHER CAUSE.  BUYER ASSUMES THE RISK OF DAMAGE OCCURRING IN THE
PROPERTY AFTER CLOSING REGARDLESS OF THE CAUSE.  THE PROVISIONS OF THIS SECTION
SHALL SURVIVE CLOSING.

 
48.
Buyer's Acknowledgments and Representations.

 
48.1.
Buyer acknowledges that neither Seller nor any of its agents or representatives
has made any representations whatsoever to the Buyer respecting the rental or
rentability of the Property, the amount or frequency of rental income which may
be received therefrom, the tax consequences of purchase or holding of the
Property, the possible or anticipated resale value of the Property, or any other
economic benefit arising from the ownership of the Property.  Seller expressly
disclaims and repudiates any representation from any source as to any possible
economic benefit arising from ownership of the Property.  Buyer acknowledges
that the acquisition of the Property is made for the sole account of Buyer for
its own purpose, that Buyer has not received from Seller any accounting, tax,
legal, architectural, engineering, property management or other advice with
respect to this transaction, and the Buyer is relying on its own professional,
tax, business, legal and other advisors in making the decision to purchase the
Property.  Buyer is familiar with the risks attending the purchase of real
estate, and advises Seller that Buyer is assuming such risks with respect to
purchase of the Property.

 
48.2.
Except with respect to any claims arising out of any breach of covenants,
representations or warranties expressly set forth in this Contract, Buyer, for
itself and its agents, affiliates, successors and assigns, hereby releases and
forever discharges Seller, its agents, affiliates, successors and assigns from
any and all rights, claims and demands at law or in equity, whether known or
unknown at the time of this agreement, which Buyer has or may have in the
future, arising out of the physical, environmental, economic or legal condition
of the Property, including, without limitation, any claim for indemnification or
contribution arising under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601, et. seq.) or any similar
federal, state or local statute, rule or ordinance relating to liability of
property owners for environmental matters.

 
48.3.
BY PROCEEDING WITH CLOSING, BUYER SHALL BE DEEMED FOR ALL PURPOSES TO HAVE
REMADE AS OF THE CLOSING DATE, ALL OF THE STATEMENTS SET FORTH IN THIS SECTION
30(N).  THE PROVISIONS OF THIS SECTION 30(N) SHALL SURVIVE CLOSING.

 
 
/s/ JN    
/s/ JM    
 
Addendum, Page 4

--------------------------------------------------------------------------------

 
 
49.
Brokers.  Each party represents to the other that no real estate broker other
than the Seller's listing broker identified on the signature page(s) of this
Contract (Seller's Broker) has any claim for compensation or expenses as a
result of this transaction.  Each party shall indemnify the other against any
claims for commissions or other compensation by any broker or finder with whom
the indemnifying party has dealt.  Seller shall compensate Seller's Broker for
services rendered in this transaction pursuant to a separate agreement between
them.

 
50.
Confidentiality.  Buyer agrees, prior to Closing, to keep the negotiations
leading up to, as well as the terms of this Contract confidential and not to
disclose any terms of this Contract, the Due Diligence Documents or any
information contained therein, or any information obtained by Buyer in
connection herewith, except as required by law or as necessary to obtain
enforcement of this Contract.  Seller shall likewise keep the terms and contains
of this Contract confidential until after the Inspection Resolution Deadline. 
The obligations of this Section 30(P) do not apply to:  (i) any disclosures made
by Seller, a public traded corporation, that are required by the United States
Securities and Exchange Commission (likely requiring disclosure of this Contract
and its terms); and (b) disclosure made by Buyer or Seller to each of their
respective representatives, officers, employees, partners, investors, members,
lenders, consultants and other agents who need to know such information for the
purpose of completing the transaction contemplated by this Contract, so long as
such persons are informed by the disclosing party of the confidential nature of
the information or documents disclosed and prior to any such disclosure such
persons agree to be bound by the provisions of this Section 30(P).

 
51.
Paragraph and Section Headings.  The paragraph or section headings of this
Contract are inserted only for convenience and shall not be deemed to define or
limit the scope of any part of the Contract.

 
52.
Singular/Plural. Where necessary for the reasonable understanding of this
Contract, the singular shall be deemed to include the plural, and use of any
gender shall be deemed to include any other gender. The term "Buyer" shall
include the plural as well as the singular where multiple purchasers execute
this Contract. If there is more than a single purchaser under this Contract,
then the obligations imposed on the Buyer hereunder shall be joint and several
among all of the individual purchasers.

 
53.
Venue and Jurisdiction.  In the event of any controversy regarding any aspect of
this Contract or the Property, Buyer and Seller hereby consent to the exclusive
venue and jurisdiction of the Douglas County District Court, Douglas County,
Colorado, and each of Buyer and Seller agrees to waive and not to assert any
objection to exclusive venue and jurisdiction in such court or otherwise to
assert inconvenience or any other defense to the venue and jurisdiction of such
court.

 
54.
Prohibition against Recording.  Buyer acknowledges and agrees that this
Contract, or any memorandum, affidavit or other document which makes reference
to or gives notice of this Contract, shall not be recorded in the real property
records of Douglas County, Colorado.  Buyer, upon demand, agrees to execute and
deliver to Seller such documents as Seller may reasonably request to remove any
cloud of title on the Property or the Project caused by Buyer.  Furthermore,
Buyer hereby irrevocably appoints Seller as attorney-in-fact for Buyer to
execute, on Buyer's behalf any and all documents necessary to remove any cloud
on title placed upon the Property, or the Project by the Buyer in violation of
this Section.

 
55.
Severability.  If any provision contained within this Contract is construed to
be unenforceable, then a meaning to enforce its terms will be applied or such
provision shall be severed from this Contract, leaving all remaining provisions
unaffected.

 
 
[Signatures appear on following page]
 
 
 
/s/ JN    
/s/ JM    
Addendum, Page 5

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first set forth above.
BUYER:
NIEBUR GOLF DEVELOPMENT, LLC,
a Colorado limited liability company
By: /s/ Joseph
Niebur                                                                                                                
Name: Joseph
Niebur                                                                                                                
Title:
Mgr                                                                                                  
SELLER:
VENAXIS, INC.,
a Colorado corporation
By: /s/ Jeffrey
McGonegal                                                                                                  
Name: Jeffrey
McGonegal                                                                                                  
Title: C.F.O.          
 
 
 
Addendum, Page 6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO ADDENDUM
Form of Lease Agreement
LEASE AGREEMENT
THIS LEASE AGREEMENT (this "Lease") is made and entered into this ____ day of
___________, 2015 (the "Effective Date"), by and between NIEBUR GOLF
DEVELOPMENT, LLC, a Colorado limited liability company ("Landlord") and VENAXIS,
INC., a Colorado corporation ("Tenant").
Summary of Basic Lease Terms.

A. PROPERTY: The real property with an address of 1585 S. Perry Street, Castle
Rock, Colorado 80104, and legally described as Lot 1, Bock 1, Brookside Business
Center filing No. 5.

B. BUILDING:  The building located on the Property as of the Effective Date,
containing 40,060 rentable square feet of space.

C. PREMISES:  Subject to Section 2.2 below, 22,000 rentable square feet of space
located in the area of the Building generally depicted on Exhibit A attached
hereto.  Tenant's Proportionate Share (as defined below) of the area labeled as
"Common Area/Loading" on Exhibit A has been included in the 22,000 rentable
square foot area of the Premises.

D. TERM:  This Lease is a month to month Lease, terminable by either party upon
at least sixty (60) days prior written notice to the other; provided, however,
that neither party shall send notice of termination to the other prior to
January 31, 2016.  The term of this Lease shall therefore be for one month,
commencing on the Effective Date (the "Commencement Date") and will
automatically renew for successive one month terms unless terminated by either
Landlord or Tenant in accordance with this Paragraph (the "Term").  After
January 31, 2016, either Landlord or Tenant may terminate this Lease by
providing to the other at least sixty (60) days prior written notice of such
termination, whereupon this Lease shall terminate on the date set forth in such
notice (such date of termination being the expiration date of this Lease).

E. SECURITY DEPOSIT:  [INTENTIONALLY OMITTED].

F. BASE RENT:  $22,000.00 per month.

G. TENANT'S PROPORTIONATE SHARE:   The fraction (expressed as a percentage)
determined by dividing the number of square feet of space in the Premises by the
number of square feet of space in the Building, which percentage (subject to any
Remeasurement made pursuant to Section 2.2, below) is equal to 54.92%.

 
/s/ JN    
/s/ JM    
 
Addendum, Page A-1

--------------------------------------------------------------------------------

 

H. ADDRESSES FOR NOTICES AND PAYMENT OF RENT AND CHARGES:

LANDLORD:
Niebur Golf Development, LLC
1230 Tenderfoot Hill Road, Suite 250
Colorado Springs, Colorado  80906
Attn:  Joe Niebur
TENANT:
Venaxis, Inc.
1585 S. Perry Street, Unit ____
Castle Rock, CO 80104
Attn:  Chief Financial Officer




I. USE OF PREMISES:  General office, laboratory, and warehouse use.

J. BROKER:  NavPoint Real Estate Group.

Grant; Premises and Common Areas.
Grant of Premises  2.2.  Landlord hereby leases to Tenant and Tenant leases from
Landlord those certain Premises situated in Castle Rock, Colorado, described in
Paragraph C of the Summary of Basic Lease Terms.  Tenant previously owned the
Property, and conveyed to Landlord the following personal property, which shall
remain on the Property, be leased and used by Tenant during the Term of this
Lease, and be surrendered by Tenant to Landlord upon the expiration or earlier
termination of this Lease in accordance with Section 17, below (collectively,
the "Landlord Personal Property"):  (a) conference table and associated chairs
in the conference room in the southeast corner of the building; (b) eating table
and associated chairs in the kitchen area on the southeast section of the
Building; and (c) back-up generator located on a pad across the drive from the
building constructed on the Property (the "Generator").  Without limiting the
generality of the foregoing, the Premises shall continue to be connected to, and
have the use of the Generator to provide back-up electricity to the Premises
during the Term, and Landlord shall maintain the Generator in accordance with
Section 7.1, below.
As Is; Remeasurement of Premises.  Subject to Landlord's completion of the
Landlord's Work, if any, described on Exhibit B, the Premises are being leased
"AS IS," with Tenant accepting all defects, if any.  Tenant currently occupies
the Premises, and Landlord makes no warranty of any kind, express or implied,
with respect to the Premises.  Except for Landlord's performance of any
Landlord's Work described on and in accordance with Exhibit B:  (a) Tenant's
continued possession of the Premises shall be conclusive evidence as against
Tenant that the Premises were in satisfactory condition when Tenant took
possession; and (b) any improvements to the Premises necessary for Tenant's use
or occupancy thereof shall be completed by Tenant, at Tenant's expense, in
accordance with the terms of this Lease, including without limitation
Section7.3, below.  Within sixty (60) days after substantial completion of
Landlord's Work in accordance with Exhibit C, Tenant shall have the right to
remeasure the Premises ("Remeasurement").  Upon Tenant's provision of verifiable
results of Remeasurement to Landlord, if the Remeasurement results in a lesser
or greater square footage for the Premises (which remeasured square footage
shall also include Tenant's Proportionate share of the "Common Area/Loading"
shown on Exhibit A), the Landlord and Tenant will enter into an amendment of
this Lease to (i) revise the size of the Premises in Paragraph C of the Summary
of Basic Lease Terms; (ii) revise the amount of Base Rent in Paragraph F of the
Summary of Basic Lease Terms to be an amount equal to $12.00 per rentable square
foot of the Premises per annum (i.e. a monthly Base Rent that is equal to the
product of (A) $12.00, multiplied by (B) the square footage of the Premises
established by the Remeasurement and Tenant's Proportionate Share of the "Common
Area/Loading", and then divided by (C) 12 months); and (iii) revise the Tenant's
Proportionate Share in Paragraph G of the Summary of Basic Lease Terms. 
Notwithstanding the foregoing, in no event shall the Remeasurement result in a
change of the size of the Premises that is more than five percent (5%) larger or
smaller than the rentable square footage set forth in Paragraph C of the Summary
of Basic Lease Terms.
/s/ JN    
/s/ JM    
 
Addendum, Page A-2

--------------------------------------------------------------------------------

Common Area.  "Common Areas" shall mean those areas in or adjacent to the
Building which are intended for the common or joint use and benefit of Landlord,
Tenant and other tenants and occupants of the Building and their respective
employees, agents, servants, customers and invitees.  The Common Areas shall
include, without limitation, the area labeled as "Common Area/Loading" on
Exhibit A attached hereto, to which both Tenant and any other tenant of the
Building shall each be provided secure access from each of their respective
Premises.  Common Areas shall at all times be available for the non-exclusive
use of Landlord, Tenant and other tenants and permanent occupants of the
building and their respective customers, employees and invitees, provided that
the condemnation or other taking by any public authority of sale of any or all
of such common Areas or damaged by fire or other casualty to such Common Areas
shall not constitute a violation of this covenant.  Landlord shall manage and
maintain the Common Areas situated outside of the Premises, and Tenant shall
manage and maintain any Common Area situated within the Premises, in a neat,
clean, operative and orderly condition and shall promptly repair any damage
thereto.  Landlord shall have the right at any time during the term to change
the location of entrances to the Building and change, alter, remodel, reduce or
improve the Common Areas, elevators, drains, pipes, heating and air conditioning
apparatus or any other part of the Building except the Premises without
compensation to Tenant; provided however, that Landlord shall not in making such
changes, materially impair Tenant's ability to operate its business on the
Premises
Term.  The Term of this Lease shall be as set forth, and commencing and ending
on the dates contained, in Paragraph D of the Summary of Basic Lease Terms.
Rent.
Base Rent.  Tenant agrees to pay to Landlord, promptly when due, without notice
or demand and without deduction, counterclaim or set off for any reason
whatsoever, as rent for the Premises, the Base Rent set forth in Paragraph F of
the Summary of Basic Lease Terms for each and every month during the Term,
prorated for any partial month.  The Base Rent shall be payable in advance on
the first day of each month during the Term.  At the time of execution of this
Lease, Tenant shall pay to Landlord the first month's Base Rent.
Common Area Maintenance Cost.  Commencing on the Commencement Date, Tenant
agrees to pay to Landlord as additional rent, monthly or less frequently as
directed by Landlord, Tenant's Proportionate Share of the Common Area
Maintenance Cost (as hereinafter defined).  Such payments shall be based on
Landlord's reasonable estimates, subject to adjustment from time to time on
determination of the actual amount of the Common Area Maintenance Cost.  "Common
Area Maintenance Cost" shall be the total of all items of cost and expense in
operating, managing, equipping, protecting, policing, lighting, repairing,
replacing and maintaining the Property including, but not limited to, all costs
and expenses of (a) maintaining, repairing and replacing the Property, including
capital repairs, maintenance and replacements (and the cost of such capital
items shall be amortized over the useful life of the such item, as estimated by
Landlord); (b) security, fire protection and traffic direction and control;
(c) cleaning and removal of rubbish, dirt, debris, snow and ice; (d)
landscaping; (e) water, drainage and sewerage; (f) insurance maintained by
Landlord with respect to the Property; (g) wages and benefits of employees and
other employee expenses; (h) permits and licenses; (i) supplies; (j) utility
services and lighting, including the Generator; (k) acquiring, leasing,
operating, maintaining, repairing and replacing machinery and equipment used in
the operation of the Common Areas; and (l) reasonable, third party management
fees; and shall include any other cost, expense or charge, whether or not
hereinbefore mentioned, which in accordance with generally accepted accounting
and management principles, would be considered as an expense of owning,
managing, operating, maintaining or repairing the Common Areas.  On or before
June 1 of each calendar year during the Term and within thirty (30) days after
the expiration or earlier termination of this Lease, Landlord shall provide to
Tenant, a statement ("CAM Statement") showing the actual Common Area Maintenance
Cost paid by Landlord for the prior calendar year or relevant portion thereof.
If the total of the monthly payments of Tenant's Proportionate Share of the
Common Area Maintenance Cost that Tenant has made for the prior calendar year or
relevant portion thereof is less than the Tenant's Proportionate Share of the
actual Common Area Maintenance Cost chargeable to Tenant for such prior calendar
year or relevant portion thereof, then Tenant shall pay the difference in a lump
sum within thirty (30) days after receipt of such CAM Statement from Landlord.
Any overpayment by Tenant of Tenant's Proportionate Share of the Common Area
Maintenance Cost for the prior calendar year or relevant portion thereof shall
be, at Tenant's election made by written notice to Landlord, refunded to Tenant
within thirty (30) days of receipt of such notice or applied to Rent thereafter
falling due.
/s/ JN    
/s/ JM    
 
Addendum, Page A-3

--------------------------------------------------------------------------------

Taxes.  Tenant agrees to pay to Landlord during each calendar year during the
Term, as additional rent, Tenant's Proportionate Share of Taxes (as hereinafter
defined) for such year, in advance in monthly installments on or before the
first day of each month, in an amount reasonably estimated by Landlord.  Upon
receipt of final tax and assessment bills attributable to the applicable
calendar year, Landlord shall furnish Tenant with a written statement of the
actual amount of Taxes for such year.  If the total amount paid by Tenant under
this Section for such year is more or less than the actual amount due from
Tenant, Tenant shall pay to Landlord or Landlord shall credit or refund to
Tenant, as the case may be, the difference between the amount paid by Tenant and
the actual amount due.  Tenant's Proportionate Share of Taxes shall be prorated
on a per diem basis for the calendar years in which the Term commences and
expires.  The term "Taxes" shall be calculated on an accrual basis and shall
mean and include all taxes, assessments and other governmental charges, general
and special, ordinary and extraordinary, of any kind and nature whatsoever, on
all land, buildings, improvements, equipment, franchise, sales, or use,
including, but not limited to, assessments for public improvements or benefits
and all rental or rental use taxes related to the Property assessed by any
governmental authority whether measured by Tenant's gross rental payments or
otherwise, which shall during the Term hereby demised be laid, assessed, levied,
imposed upon or be due and payable.
Utilities.  Tenant agrees, at its own expense, to pay, either to Landlord in
accordance with this Section, or, at Landlord's option and if possible, directly
to the applicable utility provider, all charges for electricity, gas and
domestic hot and cold water provided to the Premises during the Term, and any
utility charges for the Premises that result from Tenant's overuse of Building
services and are billed to Tenant by Landlord.  Tenant shall not be required to
pay for any submetering of the Premises.  If separate bills are not obtainable
for any utility charges or expenses, Tenant shall pay Landlord, as additional
rent, Tenant's Proportionate Share of such charges and expenses, subject to
adjustment based on any extraordinary use or consumption of any utility by
Tenant on the Premises, within ten (10) days after Landlord's provision to
Tenant of an invoice to Tenant therefor, together with a copy of the bill on
which such invoice was based from the applicable utility provider.  If any
charges due from Tenant to a utility provider under this Section 4.4 are not
paid when due, Landlord may pay the same and in such event the sums so paid by
Landlord, with interest from the date of payment at the rate twelve percent
(12%) per annum, shall be additional rent due and payable by Tenant at once
without notice or demand.
Additional Rent.  Tenant covenants to pay and discharge when the same shall
become due, as additional rent, all amounts, liabilities and obligations that
Tenant has assumed or agreed to pay or discharge pursuant to this Lease,
together with every fine, penalty, interest and cost which may be added for
nonpayment or late payment thereof.  All Base Rent, and additional rent or any
other amounts payable by Tenant under this Lease shall be referred to herein as
"Rent" or "rent."
/s/ JN    
/s/ JM    
 
Addendum, Page A-4

--------------------------------------------------------------------------------

 
Late Charge.  Tenant also agrees to pay to Landlord on demand, as additional
rent, interest at the rate of twelve percent (12%) per annum (or the highest
rate permitted by applicable law, whichever is lower) on all overdue
installments of Rent (except any portion thereof which constitutes interest).
Place of Payment.  All Rent payable hereunder, as well as all other amounts
payable by Tenant to Landlord under the terms of this Lease, shall be paid at
the office of Landlord set forth in Paragraph H of the Summary of Basic Lease
Terms, or at such other place as Landlord may from time to time designate, in
lawful money of the United States.
[Intentionally Omitted].
Use; Indemnity.
Permitted Use.  Tenant shall use the Premises solely for the use set forth in
Paragraph I of the Summary of Basic Lease Terms and shall not permit the
Premises to be used for any other purpose.
Compliance with Laws and Rules.  Tenant shall at its sole cost and expense
promptly comply with all applicable laws, statutes, ordinances, rules,
regulations, orders and requirements in effect during the Term regulating the
use or occupancy of the Premises, including the requirements of any board of
fire underwriters or other similar body now or hereafter constituted.  Tenant
shall comply with any Building rules and regulations established by Landlord
from time to time.  Landlord shall not be responsible to Tenant for the
non-performance of said rules and regulations by any other tenants of the
Building.
Hazardous Materials.  Without limiting the generality of Section 6.2, above,
Tenant shall not (either with or without negligence) cause or permit the escape,
disposal or release of any hazardous substances on or about the Premises or
Property, nor shall Tenant allow the storage or use of, or allow to be brought
on or about the Premises or Property any such substances, except for such
amounts as are generally used in the operation of Tenant's business on the
Premises in material compliance with applicable laws.  As used in this Section,
"hazardous substances" means any substances or materials whose use, manufacture,
sale, or transportation is subject to any federal, state or local environmental,
safety or health laws, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act and Resource Conservation
and Recovery Act.  Tenant will be solely responsible for and will defend,
indemnify and hold Landlord, its agents and employees harmless from and against
all claims, costs and liabilities, including attorneys' fees, court costs, and
other expenses of litigation arising out of or in connection with any breach of
this Section.  If any lender or governmental agency shall ever require testing
to ascertain whether or not there has been any hazardous materials on or about
the Premises (or, as a result of Tenant's actions, on or about other portions of
the Property), then the costs thereof shall be reimbursed by Tenant to Landlord
upon demand as additional Rent.  The provisions of this Section shall survive
the expiration or earlier termination of this Lease.
Prohibited Uses.  Tenant shall not perform any acts or carry on any practices
which may injure the Building, violate any certificate of occupancy affecting
same, constitute a public or private nuisance or a menace to other tenants in
the Building, or any other occupants, guests or invitees in the Building,
produce undue noise, create obnoxious fumes or odors or otherwise cause
unreasonable interference with other tenants, neighbors, occupants, guests or
invitees in the Building.  In addition, Tenant shall not (a) permit any unlawful
practice to be carried on or committed in the Premises; (b) make any use of or
allow the Premises to be used for any purpose that might invalidate or increase
the rate of insurance thereof; (c) keep or use, or permit to be kept or used, in
the Premises any inflammable fluids or explosives; (d) deface or injure the
Premises or the Building; (e) overload the floors, walls or ceilings of the
Premises; or (f) commit or suffer any waste in or about the Premises.
/s/ JN    
/s/ JM    
 
Addendum, Page A-5

--------------------------------------------------------------------------------

 
Indemnification.  Tenant shall pay and protect, indemnify and save harmless
Landlord and all beneficiaries, agents and employees of Landlord from and
against, any and all liabilities, losses, damages, costs, expenses (including
all attorneys' fees and expenses of Landlord), causes of action, suits, claims,
demands or judgments of any nature whatsoever (except those arising solely from
acts of Landlord, its agents or employees) arising from (a) any injury to, or
the death of, any person or any damage to property in the Premises, or in any
manner growing out of or connected with the use, non use, condition or
occupation of the Premises or any part thereof or resulting from the condition
thereof, (b) the violation of any agreement or condition of this Lease, and (c)
the negligence or intentional misconduct of Tenant.  Landlord shall pay and
protect, indemnify and save harmless Tenant and all beneficiaries, agents and
employees of Tenant from and against, any and all liabilities, losses, damages,
costs, expenses (including all attorneys' fees and expenses of Tenant), causes
of action, suits, claims, demands or judgments of any nature whatsoever (except
those arising solely from acts of Tenant, its agents or employees) arising from
(a) any injury to, or the death of, any person or any damage to property in the
Property other than the Premises, or in any manner growing out of or connected
with the use, non use, condition or occupation of the Property or any part
thereof (excluding the Premises) or resulting from the condition thereof, (b)
the violation of any agreement or condition of this Lease, and (c) the
negligence or intentional misconduct of Landlord.
Utilities and Services.  Landlord will cause to be made available to Tenant upon
the Premises, facilities for the supply of domestic hot and cold running water
at general points of usage, gas and electricity.  Tenant shall use the
electricity supplied to the Premises only for standard lighting and standard
office and laboratory equipment.  Landlord shall not be liable for any damage,
loss or expense incurred by Tenant by reason of any interruption, reduction
(permanent or temporary) or failure of the utilities and services.
Maintenance, Repairs and Alterations.
 
Landlord's Maintenance.  Landlord, at Landlord's expense, shall maintain the
structural integrity of the foundations, exterior roof and exterior walls
(excluding the interior surface of exterior walls and all windows, doors and
plate glass) of the Building, utility lines and pipes to the point of entry into
the Premises and all systems and equipment (including the heating, ventilation
and air conditioning systems and equipment) that are not for the sole use of the
Premises.  Tenant shall, contemporaneously herewith, provide to Landlord a copy
of Tenant's operating standards, outlining Tenant's requirements for servicing
and testing the Generator, to which operating standards the Generator has been
historically maintained prior to its conveyance to Landlord.  Landlord shall
continue to maintain the Generator in accordance with such operating standards,
including without limitation servicing and testing of the Generator at least
twice during each calendar year.  If Landlord fails to so maintain the
Generator, Tenant may, but shall not be obligated to, cure any such failure: 
(a) after providing to Landlord notice of such failure and the continuance of
such failure for ten (10) days after giving such notice; or (b) immediately if
there is a likelihood that Landlord's failure to maintain the Generator will
result in the Generator's inability to provide back-up electricity critical to
Tenant's business operations at the Premises.  If Tenant so elects to cure
Landlord's failure to maintain the Generator, all costs and expenses paid or
incurred by Tenant in curing such default by Landlord shall be, at Tenant's
option, reimbursed by Landlord to Tenant within ten (10) days after Landlord's
receipt of an invoice therefor, or credited towards the next payment of Rent due
from Tenant.  Landlord shall otherwise have no obligation to commence any repair
until a reasonable time after the receipt by Landlord of written notice of the
need for repairs or Landlord's actual knowledge that such repair is required.
/s/ JN    
/s/ JM    
 
Addendum, Page A-6

--------------------------------------------------------------------------------

 
Tenant's Maintenance.  Tenant shall exercise due care in the use and occupancy
of the Premises and the Building and shall, at its expense, keep in good
condition and maintain and repair all portions of the Premises that are not the
responsibility of Landlord.  If the heating, ventilation and air conditioning
system and equipment for the Premises is for the sole use of the Premises,
Tenant, at its cost, shall maintain, repair and keep such system and equipment
in good working order.
Alterations and Additions.  Tenant shall not make any alterations or additions
to the Premises without Landlord's prior written consent, which consent shall
not be unreasonably withheld.  All work shall be performed in accordance with
applicable building codes and governmental regulations, by contractors and in
accordance with plans approved by Landlord (which approval shall not be
unreasonably withheld), and shall comply with all insurance requirements and
with applicable governmental laws, statues, ordinances, rules and regulations. 
All such alterations, improvements and changes shall become upon completion the
property of the Landlord, unless otherwise agreed to in writing by the
Landlord.  All costs of any work performed by or at the request of Tenant shall
be paid promptly by Tenant so as to avoid the assertion of any mechanic's or
materialmen's liens.  Within 30 days after receipt of notice thereof, Tenant
shall discharge, by bonding, payment or other means acceptable to Landlord, any
mechanic's lien filed against the Premises or the Building resulting from
material or labor furnished or performed at the instance or request of Tenant. 
If the lien is not discharged within said 30 day period, Landlord shall have the
right, but not the obligation, to discharge said lien by payment, bonding or
otherwise, and the costs and expenses to Landlord of obtaining such discharge
shall be paid to Landlord by Tenant on demand as additional rent.
Insurance.
Tenant's Insurance.  Tenant shall maintain throughout the Term, at its expense,
insurance of the following character: (a) casualty insurance against loss or
damage by fire and other risks from time to time included under "extended
coverage" policies, in the amount of the full replacement cost of all
alterations, improvements and changes made to the Premises by Tenant, and all
furniture, trade fixtures, equipment, merchandise and all other items of
Tenant's property on the Premises; (b) commercial general public liability
insurance (including contractual liability) against claims for bodily injury,
death or property damage occurring on, in or about the Premises and the
adjoining streets, sidewalks and passageways, with not less than $1,000,000
combined single limit per occurrence, provided that said limits of liability
shall be increased at the direction of Landlord if in Landlord's reasonable
judgment increased limits are required to protect Landlord and Tenant against
exposure for claims covered thereby; and (c) worker's compensation insurance in
amounts required by applicable law.  All insurance carried by Tenant hereunder
shall be with companies licensed in the State of Colorado.  Copies of all such
policies or certificates issued by the insurance company evidencing the
existence and amounts of such policies shall be delivered to Landlord prior to
possession.  No such policy shall be cancelable or subject to modification
except after 30 days prior written notice to Landlord and any mortgagee required
to be named thereunder.  Tenant shall, within 30 days prior to the expiration of
such policies furnish Landlord with renewals thereof, or Landlord may order such
insurance and charge the cost thereof to Tenant, which amount shall be payable
by Tenant upon demand as additional rent.
Landlord's Insurance.  From and after the Commencement Date and thereafter
during the Term, Landlord, it successors or assigns shall carry and maintain: 
(a) property insurance against perils customarily included within special
form-causes of loss coverage, including coverage for windstorm, hail and other
hazards, casualties and contingencies, on the Common Area and the Building,
including the Premises, leasehold improvements to the Premises (whether made by
Landlord or Tenant), and including any other property of Landlord within the
Premises but excluding Tenant's trade fixtures and equipment, and other personal
property on or about the Premises, in an amount equal to the full replacement
value thereof at the time of loss, with annual adjustments of value under the
policy; and (b) the commercial general liability insurance with minimum limits
of not less than $1,000,000 with respect to injury or death to any one person, 
and of not less than $2,000,000 with respect to any one occurrence, and with
minimum limits of not less than $1,000,000 with respect to property damage
arising out of any one occurrence on or about the Common Area.
 
/s/ JN    
/s/ JM    
 
Addendum, Page A-7

--------------------------------------------------------------------------------

 
Waiver of Subrogation.  Anything to the contrary in this Lease notwithstanding,
neither party, nor its officers, directors, employees, agents or invitees, nor,
in case of Tenant, its subtenants, shall be liable to the other party or to any
insurance company (by way of subrogation or otherwise) insuring the other party
for any loss or damage to any building, structure or other tangible property,
when such loss is caused by any of the perils which are or could be insured
against under the all-risk property insurance policies required hereunder, or
losses in the form of payment of any deductible under such policies, or losses
under workers' compensation laws and benefits, even though such loss or damage
might have been occasioned by the negligence of such party, its agents or
employees (this clause shall not apply, however, to any damage caused by
intentionally wrongful acts or omissions).  Each party represents that its
current insurance policies allow such waiver..
Casualty.  If the Premises is destroyed in whole or in part by fire, the
elements, or other casualty and if, in the sole opinion of the Landlord, the
Premises cannot be repaired within 60 days from said injury and the Landlord
informs the Tenant of said decision; or if the Premises are damaged in any
degree and the Landlord informs the Tenant it does not desire to repair same and
desires to terminate this lease; then this lease shall terminate on the date of
such injury.  In the event of such termination, the Tenant shall immediately
surrender the possession of the Premises and all rights therein to the Landlord;
shall be granted a license to enter the Premises at reasonable times to remove
the Tenant's property; and shall not be liable for rent accruing subsequent to
said event.  The Landlord shall have the right to immediately enter and take
possession of the Premises and shall not be liable for any loss, damage or
injury to the property or person of the Tenant or occupancy of, in or upon the
Premises.  If the Landlord repairs the premises within 60 days, this lease shall
continue in full force and effect and the Tenant shall not be required to pay
rent for any portion of said 60 days during which the premises are wholly unfit
of occupancy.
Condemnation.  In the event of a condemnation or other taking of any portion of
the Premises by any governmental agency, this Lease shall terminate, all
proceeds shall be paid to the Landlord, and Tenant waives all right to any such
payments.
Subletting and Assignment.  Tenant shall not sublet all or any part of the
Premises, or assign this Lease or any interest herein, without Landlord's prior
written consent, which consent shall not be unreasonably withheld.  Tenant
agrees to reimburse Landlord for all reasonable expenses in connection with any
assignment or subletting, including but not limited to reasonable attorney fees
and lender approval fees.  Consent by Landlord to any one assignment or
subletting shall not in any way be construed as relieving Tenant from obtaining
the Landlord's express written consent to any further assignment or subletting.
Default and Remedies.
Default. An event of default shall occur under this Lease if Tenant, at any time
during the Term:  (a) fails to pay Rent within five (5) days after the date due;
(b) fails to cure, promptly after notice from Landlord, any hazardous condition
which Tenant has created or suffered in violation of law or this Lease; or (c)
fails to observe or perform any other non‑monetary provision of this Lease for
30 days after Landlord has delivered to Tenant written notice of such failure.
 
/s/ JN    
/s/ JM    
 
Addendum, Page A-8

--------------------------------------------------------------------------------

 
Remedies.  Upon the occurrence of an event of a default, Landlord shall have all
of the following remedies, in addition to all rights and remedies provided at
law or in equity:  (a) Landlord may terminate this Lease and repossess the
Premises and be entitled to recover as damages a sum of money equal to the total
of (i) the cost of recovering the Premises, including Landlord's attorneys'
fees; (ii) the unpaid Base Rent and additional rent earned at the time of
termination, plus interest thereon at the rate of twelve percent (12%) per annum
from the due date; (iii) the balance of the Base Rent for the remainder of the
Term less the reasonable rental value if subleased under the terms of this
Lease; (iv) damages for the wrongful withholding of the Premises by Tenant; and
(v) any other sum of money and damages owed by Tenant to Landlord; (b) Landlord
may retake possession of the Premises and shall have the right but not the
obligation, without being deemed to have accepted a surrender thereof, and
without terminating this Lease, to relet the same for the remainder of the term
provided for herein upon terms and conditions satisfactory to Landlord; and if
the rent received through such reletting does not at least equal the Base Rent
and additional rent provided for herein, Tenant shall pay and satisfy any
deficiency between the amount of the rent so provided for and that received
through reletting; and, in addition, Tenant shall pay all reasonable expenses
incurred in connection with any such reletting, including, but not limited to,
the cost of renovating, altering and decorating for an occupant and leasing
commissions paid to any real estate broker or agent and attorneys' fees
incurred.
Landlord's Right to Cure.  Landlord may, but shall not be obligated to, cure any
default by Tenant after complying with the notice provisions herein set forth,
and whenever Landlord so elects, all costs and expenses paid or incurred by
Landlord in curing such default, including, without limitation, attorneys' fees,
shall be so much additional rent due on demand with interest as provided in
Article 4.
Rights Cumulative; Non Waiver.  No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy,
and each and every right and remedy shall be cumulative and in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity.  The failure of Landlord to insist at any time upon the strict
performance of any covenant or agreement or to exercise any option, right, power
or remedy contained in this Lease shall not be construed as a waiver or
relinquishment thereof for the future.  The receipt by Landlord of any Rent or
any other sum payable hereunder with knowledge of the breach of any covenant or
agreement contained in this Lease shall not be deemed a waiver of such breach,
and no waiver by Landlord of any provision of this Lease shall be deemed to have
been made unless expressed in writing and signed by Landlord.
Bankruptcy.  Nothing contained in this Article 13 shall limit or prejudice the
right of Landlord to prove and obtain as liquidated damages in any bankruptcy,
insolvency, receivership, reorganization or dissolution proceeding, an amount
equal to the maximum allowed by any statute or rule of law governing such a
proceeding and in effect at the time when such damages are to be proved, whether
or not such amount be greater, equal to or less than the amounts recoverable,
either as damages or rent, referred to in any of the preceding provisions of
this Article 13.  If Tenant becomes insolvent, Landlord may declare this lease
ended, and all rights of the Tenant hereunder shall terminate and cease.
Subordination and Attornment.  This Lease, and all rights of Tenant hereunder,
are and shall at all times be subject to and subordinate to all ground or
underlying leases, reciprocal easement agreements, declarations, restrictive
covenants or the lien of any mortgage, deed of trust, or other security
instrument, and any extensions, consolidations, modifications or replacements
thereof, that may now or hereafter affect the real property that includes the
Premises or any portions thereof.  If requested by the mortgagee or trustee
under any first mortgage encumbering the Building, Tenant will either (a)
execute a document evidencing the subordination of this Lease to such mortgage,
or (b) make certain of Tenant's rights and interests in this Lease superior to
said mortgage and promptly execute and deliver such agreement or agreements as
may be required by such mortgagee or trustee under any first mortgage.  Tenant
shall, within ten (10) days following the request of Landlord or any secured
party, execute and deliver whatever instruments may be required to further
evidence or confirm the foregoing.
 
/s/ JN    
/s/ JM    
 
Addendum, Page A-9

--------------------------------------------------------------------------------

 
Mortgagee Protection.  Tenant agrees to give any mortgagee of the Building, by
registered or certified mail, a copy of any notice of default served upon the
Landlord by Tenant, provided that prior to such notice Tenant has been notified
in writing (by way of service on Tenant of a copy of an assignment of rents and
leases or otherwise) of the name and address of such mortgagee. Tenant further
agrees that Tenant shall have no right to, and shall not, take any action with
respect to this Lease adverse to the interests of Landlord or any such mortgagee
on account of Landlord's default if Landlord or such mortgagee is diligently
pursuing the remedies or steps necessary to cure or correct such default,
including, without limitation, commencement of foreclosure proceedings if
necessary to effect such a cure.
Quiet Enjoyment.  Landlord agrees that Tenant, upon paying rent and other
monetary sums due under this Lease and performing the covenants and conditions
of this Lease, may quietly have, hold and enjoy the Premises during the Term
hereof, subject, however, to the provisions herein referring to subordination
and condemnation.
Delays.  Whenever Landlord shall be delayed or restricted in the performance of
any obligation of Landlord herein with respect to the performance of work or
repairs by reason of Landlord's inability to obtain materials, services or labor
required for such performance or by reason of any statute, law or regulation of
a government entity, or by reason of any other cause beyond Landlord's control,
Landlord shall be entitled to extend the time for such performance by a time
equal to the extent of the delay or restriction, and Tenant shall not be
entitled to compensation for any inconvenience, nuisance or discomfort
occasioned thereby.
Surrender of Premises.  Upon the expiration or sooner termination of the Term,
Tenant agrees to quit and surrender the Premises, broom-clean, in good condition
and repair, and the Landlord Personal Property in substantially the same
condition as that existing on the Effective Date, ordinary wear and tear
excepted in both cases, together with all keys and combinations to locks, safes
and vaults and all improvements, alterations, additions, lighting fixtures and
equipment at any time made or installed in, upon or to the interior or exterior
of the Premises, all of which shall thereupon become the property of Landlord. 
Before surrendering the Premises, Tenant shall remove all of Tenant's personal
property, signs and trade fixtures.  If Tenant shall fail to remove any of
Tenant's personal property and trade fixtures, the same shall be deemed
abandoned and become the exclusive property of Landlord.  Tenant's obligations
under this Section 17 shall survive the expiration or sooner termination of this
Lease.
General Provisions.
Estoppel Certificates.  Tenant shall at any time, upon notice from Landlord,
execute, acknowledge and deliver to Landlord a statement in writing (a)
certifying that this Lease is unmodified and in full force and effect (or if
modified, stating the nature of the modifications) and the dates to which the
rent and other charges are paid in advance, and (b) acknowledging that there are
not, to Tenant's knowledge, any uncured defaults on the part of Landlord
hereunder or specifying such defaults if any exist, (c) acknowledging to any
mortgagee that Tenant will not modify or amend this Lease without the consent of
such mortgagee and (d) certifying to any other matter about which Landlord may
reasonably request information.  Tenant appoints Landlord its attorney-in-fact
to execute such written statement if Tenant fails to do so within ten (10) days
of receipt of Landlord's written notice.
/s/ JN    
/s/ JM    
 
Addendum, Page A-10

--------------------------------------------------------------------------------

Transfer of Landlord's Interest.  Upon a sale or conveyance by Landlord of
Landlord's interest in the Premises, Landlord shall be relieved from and after
the date of such transfer of all liability accruing thereafter on the part of
Landlord; provided that any funds in the hands of Landlord at the time of
transfer in which Tenant has an interest shall be delivered to the successor of
Landlord.  This Lease shall not be affected by any such sale.
Waiver of Jury Trial.  Landlord and Tenant each waive any and all rights to a
trial by jury of any issues arising out of, or with respect to, this Lease or
any course of dealing between Landlord and Tenant.
Costs and Expenses.  If either Landlord or Tenant becomes a party to any
litigation concerning this Lease or the Premises by reason of any act or
omission of the other, the party that causes the other to become involved in the
litigation shall be liable to that party for that party's reasonable attorneys'
fees and costs incurred in such litigation. If either Landlord or Tenant
commences an action against the other party arising out of or in connection with
this Lease, the prevailing party shall be entitled to recover reasonable
attorneys' fees and costs incurred in such action.
Captions.  Article and Section or Paragraph captions are for convenience only
and are not a part of this Lease and shall not be used for interpretation or
construction of this Lease.
Time of Essence. Time is of the essence in this Lease.
18.7            Survival.  Any provision of this Lease which obligates Landlord
or Tenant to pay an amount or perform an obligation before the commencement of
the Term or after the expiration of the Term shall be binding and enforceable
notwithstanding that payment or performance is not within the Term, and the same
shall survive.
Severability.  The invalidity of any provision of this Lease, as determined by a
court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.
Entire Agreement.  This Lease, along with any exhibits or attachments hereto,
constitutes the entire agreement between the parties relative to the Premises
and there are no oral agreements or representations between the parties with
respect to the subject matter hereof.  This Lease supersedes and cancels all
prior agreements and understandings with respect to the subject matter hereof. 
This Lease may be modified only in writing, signed by the parties in interest at
the time of modification.
Recording.  This Lease shall not be recorded and any recordation shall be a
breach under this Lease.
Binding Effect; Choice of Law.  Subject to any provisions hereof restricting
assigning or subletting by Tenant and subject to the provisions for the transfer
of Landlord's interest, this Lease shall bind the parties, their successors and
assigns.  This Lease shall be governed by the laws of the State of Colorado.
/s/ JN    
/s/ JM    
 
Addendum, Page A-11

--------------------------------------------------------------------------------

 
Holding Over; Payments After Termination.  If Tenant or any party claiming under
Tenant holds over in possession at the expiration of the Term by lapse of time
or otherwise, such holding over shall not be deemed to extend the Term or renew
this Lease, and such holding over shall be an unlawful detainer and such parties
shall be subject to immediate eviction and removal.  Tenant shall pay upon
demand to Landlord during any period while Tenant shall hold the Premises after
expiration of the Term, as liquidated damages, a sum equal to one hundred fifty
percent (150%) of the monthly Rent in effect for the last month of the Term, and
Tenant shall also pay all damages directly resulting from such holding over that
are sustained by Landlord by reason of such holding over (but in no event any
punitive or consequential damages).  No payments of money by Tenant to Landlord
after the termination of this Lease, in any manner, or after giving of any
notice (other than a demand for payment of money) by Landlord to Tenant, shall
reinstate, continue or extend the term of this Lease or affect any notice given
to Tenant prior to the payment of such money.
Entry by Landlord.  Landlord and its agents shall have the right to enter the
Premises at all reasonable times for the purpose of examining or inspecting the
same, to supply any services to be provided by Landlord hereunder, and make such
alterations, repairs, improvements or additions to the Premises or to the
Building of which they are a part as Landlord may deem necessary or desirable. 
Tenant shall permit Landlord to show the Premises to prospective tenants and
place "For Lease" or "For Sale" signs on the Premises or in such locations as
will not reasonably interfere with Tenant's use of the Premises.  If Tenant or
Tenant's agents or employees shall not be present to permit entry into the
Premises at any time when for any reason entry therein shall be necessary in the
reasonable judgment of Landlord to prevent injury or damage, Landlord or
Landlord's agents or employees may enter same by master key or by forcible entry
without liability therefor and without in any manner affecting the obligations,
covenants, terms or conditions of this Lease.
Notices.  All notices or demands of every kind required or desired to be given
by Landlord or Tenant hereunder shall be in writing and shall be deemed to have
been properly given if personally served or sent by registered or certified
mail, postage prepaid, return receipt requested, addressed to the Landlord or
Tenant at the addresses set forth in Paragraph H of the Summary of Basic Lease
Terms., as the case may be, and such notice so mailed shall be deemed to have
been delivered on the first business day following deposit in the mail or upon
the refusal to accept notice.  Service may also be made by posting notice in a
conspicuous place on the Premises when such notice is given from Landlord to
Tenant and it shall be deemed given when so posted.  Landlord and Tenant shall
each have the right from time to time to specify as its address for purposes of
this Lease any other address in the United States of America upon five (5) days'
advance notice thereof, given in accordance with this Section 18.13, to the
other party.
Brokers.  Tenant warrants and represents that it has not dealt with any real
estate broker or finder in connection with the transaction evidenced hereby
except for the broker named in Paragraph J of the Summary of Basic Lease Terms,
for whose commission Landlord shall be responsible, and Tenant hereby agrees to
indemnify, defend, and hold Landlord harmless from and against any and all
claims which may be made by any other broker or finder in connection with the
transaction evidenced hereby.
Counterparts.  This Lease may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts shall together constitute
one and the same instrument.
/s/ JN    
/s/ JM    
 
Addendum, Page A-12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
LANDLORD:
 
NIEBUR GOLF DEVELOPMENT, LLC,
a Colorado limited liability company
 
By: ___________________________________________________
Name:  _______________________________________________
Title:  ________________________________________________
TENANT:
 
VENAXIS, INC.,
a Colorado corporation
 
By:  ___________________________________________________
Name:  _______________________________________________
Title:   ________________________________________________

 
 
 

 
/s/ JN    
/s/ JM    
 
Addendum, Page A-13

--------------------------------------------------------------------------------

EXHIBIT A
TO
LEASE




Diagram Showing The Location Of The Premises


[Floor Plan]
 
 
 
 
 
 
/s/ JN    
/s/ JM    
 



Addendum, Page A-14

--------------------------------------------------------------------------------

EXHIBIT B
TO
LEASE


Landlord's Work


This Exhibit B is attached to and made a part of that certain Lease Agreement
dated as of October 16, 2015, between VENAXIS, INC., a Colorado corporation, as
"Tenant", and NIEBUR GOLF DEVELOPMENT, LLC, a Colorado limited liability
company, as "Landlord", for Premises in the Property located at 1585 S. Perry
Street, Castle Rock, Colorado  80104 (the "Lease").  Capitalized terms used in
this Exhibit without further definition have the meanings given to them in the
Lease.
A.            On or before the date that is thirty (30) days after the Effective
Date, Landlord shall, at Landlord's cost and expense and in a good and
workmanlike manner, construct an interior wall demising the Premises from the
remainder of the Building in the location of that portion of the boundary of the
Premises shown on Exhibit "A" attached to the Lease that does not run along an
outside wall of the Building ("Landlord's Work").  In constructing such demising
wall Landlord shall provide Tenant with access reasonably approved by Tenant
from the Premises to that portion of the Common Areas labeled as "Common
Area/Loading" on Exhibit "A" to the Lease.


B.            Landlord may perform Landlord's Work contemporaneously with
Tenant's construction of any tenant improvements or alterations to the Premises
and with any occupancy of the Premises by Tenant.  Landlord shall use Landlord's
best efforts not to interfere with Tenant's use of the Premises or completion of
Tenant improvements or alterations while such Landlord's Work is completed.


C.            Landlord's Work shall be deemed substantially completed
notwithstanding that minor or non-material details of construction, mechanical
adjustment or decoration (so-called "punchlist items") remain to be performed. 
In the event of any dispute as to the Landlord's Work performed or required to
be performed hereunder, the certificate of Landlord's contractor shall be
conclusive.
 
 
 
/s/ JN    
/s/ JM    
 
Addendum, Page A-15

--------------------------------------------------------------------------------

EXHIBIT B
TO ADDENDUM
Other Personal Property

1. Approximately 22 staff cubicles, shelving and chairs in the area denoted as
"Cubicle Area" on the floor plan attached to the Leaseback Agreement as Exhibit
"A.".

2. Conference table and associated chairs in the area denoted as "Cubicle Area"
on the floor plan attached to the Leaseback Agreement as Exhibit "A.".

3. Conference table and associated chairs in the conference room in the
southeast corner of the building.

4. Eating table and associated chairs in the kitchen area on the southeast
section of the Building.

5. Back-up generator located on a pad across the drive from the building
constructed on the Property, the value of which Buyer and Seller have agreed for
conveyance purposes is $3,000, and which amount has been included in the
Purchase Price.


 
 


--------------------------------------------------------------------------------

